Exhibit 10.7

 

CREDIT AGREEMENT

 

among

 

NW 61ST NURSING, LLC

 

and

 

such other Persons joined hereto as Borrowers from time to time,

 

as Borrowers,

 

with

 

GEMINO HEALTHCARE FINANCE, LLC,

 

as Lender

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

PAGE

ARTICLE 1 DEFINITIONS, ACCOUNTING TERMS AND PRINCIPLES OF CONSTRUCTION

1

1.01

Terms Defined

1

1.02

Matters of Construction

1

1.03

Accounting Principles

1

1.04

Fiscal Quarters

1

 

 

ARTICLE 2 THE LOANS

2

2.01

Credit Facility

2

2.02

Funding Procedures

2

2.03

Interest and Fees

3

2.04

Additional Interest Provisions

4

2.05

Payments

5

2.06

Use of Proceeds

6

2.07

Lockboxes and Collections

6

2.08

Application of Proceeds of Collateral

7

2.09

Fees

7

 

 

ARTICLE 3 COLLATERAL

7

3.01

Description

7

3.02

Extent of Security Interests

8

3.03

Lien Documents

8

3.04

Other Actions

9

3.05

Searches

9

3.06

Good Standing Certificates

9

3.07

Filing Security Agreement

9

3.08

Power of Attorney

9

3.09

Reserved

10

3.10

Limited License

10

3.11

Credit Balances; Additional Collateral

10

3.12

Reference to Other Loan Documents

10

 

 

ARTICLE 4 CLOSING AND CONDITIONS PRECEDENT TO ADVANCES

10

4.01

Resolutions, Opinions, and Other Documents

11

4.02

Additional Preconditions to Loans

12

4.03

Absence of Certain Events

13

4.04

Compliance with this Agreement

13

4.05

Closing Certificate

13

4.06

Closing

13

4.07

Non-Waiver of Rights

13

 

 

ARTICLE 5 REPRESENTATIONS AND WARRANTIES

13

5.01

Organization and Validity

13

5.02

Places of Business

14

5.03

Healthcare Matters

14

5.04

Pending Litigation

17

5.05

Medicaid and Medicare Cost Reporting

17

5.06

Title to Collateral

17

5.07

Governmental Consent

18

5.08

Taxes

18

5.09

Financial Statements

18

5.10

Full Disclosure

18

5.11

Guarantees, Contracts, etc.

18

5.12

Compliance with Laws

19

5.13

Other Associations

19

 

--------------------------------------------------------------------------------


 

5.14

Environmental Matters

19

5.15

Capital Stock

19

5.16

Lockboxes

20

5.17

Borrowing Base Certificates

20

5.18

Security Interest

20

5.19

Accounts

20

5.20

ERISA

20

5.21

Representations and Warranties for each Loan

20

5.22

Interrelatedness of Borrowers

22

5.23

Commercial Tort Claims

22

5.24

Letter-of-Credit Rights

22

5.25

Intellectual Property

22

5.26

Solvency

23

5.27

Schedules

23

 

 

ARTICLE 6 AFFIRMATIVE COVENANTS

23

6.01

Payment of Taxes and Claims

23

6.02

Maintenance of Insurance, Financial Records and Existence

23

6.03

Business Conducted

24

6.04

Litigation

24

6.05

Taxes

24

6.06

Financial Covenants

24

6.07

Financial and Business Information

24

6.08

Officer’s Certificate

26

6.09

Inspection

26

6.10

Tax Returns and Reports

26

6.11

Material Adverse Developments

27

6.12

Places of Business

27

6.13

Notice of Action

27

6.14

Verification of Information

27

6.15

Accounts Receivables Monitoring System

27

6.16

Commercial Tort Claim

27

6.17

Compliance with Laws

27

6.18

Collateral Reporting

28

6.19

Collateral

28

6.20

Intellectual Property

29

6.21

Right of First Refusal

29

6.22

Post-Closing Matters

29

 

 

ARTICLE 7 NEGATIVE COVENANTS

29

7.01

Merger, Consolidation, Dissolution or Liquidation

30

7.02

Liens and Encumbrances

30

7.03

Negative Pledge

30

7.04

Transactions With Affiliates or Subsidiaries

30

7.05

Guarantees

30

7.06

Investments

30

7.07

Loans to Other Persons

31

7.08

Change in Ownership/Management

31

7.09

Subordinated Debt Payments

31

7.10

Distributions

32

7.11

No Change in Business

32

7.12

Indebtedness

32

 

 

ARTICLE 8 DEFAULT

32

8.01

Events of Default

32

8.02

Cure

36

8.03

Rights and Remedies on Default

36

 

ii

--------------------------------------------------------------------------------


 

8.04

WARRANT OF ATTORNEY TO CONFESS JUDGMENT

37

8.05

Special Provisions Regarding Certain SEC Filing Matters

39

8.06

Nature of Remedies

40

8.07

Set-Off

40

8.08

Application of Proceeds

40

 

 

ARTICLE 9 MISCELLANEOUS

40

9.01

EFFECTIVENESS; GOVERNING LAW

40

9.02

Integrated Agreement

40

9.03

Waiver and Indemnity

41

9.04

Time

41

9.05

Expenses of Lender

41

9.06

Confidentiality

42

9.07

Notices

42

9.08

Brokerage

42

9.09

Headings

42

9.10

Survival

43

9.11

Successors and Assigns

43

9.12

Duplicate Originals

43

9.13

Modification

43

9.14

Signatories

43

9.15

Third Parties

43

9.16

Waivers

43

9.17

CONSENT TO JURISDICTION

44

9.18

WAIVER OF JURY TRIAL

44

9.19

Publication

44

9.20

Discharge of Taxes, Borrowers’ Obligations, Etc.

44

9.21

Injunctive Relief

45

9.22

Assignment or Syndication by Lender

45

9.23

Severability

45

9.24

Authority

45

9.25

Usury Limit

45

9.26

Termination

46

 

 

ARTICLE 10 SPECIAL INTER-BORROWER PROVISIONS

46

10.01

Certain Borrower Acknowledgments and Agreements

46

10.02

Maximum Amount of Joint and Several Liability

47

10.03

Authorization of Borrower Representative by Borrowers

47

10.04

Joint and Several Liability

47

 

iii

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS AND ANNEXES

 

Exhibit 2.01(b)

 

Form of Revolving Note

Exhibit 2.02(a)

 

Form of Borrowing Base Certificate

Exhibit 2.02(c)

 

Loan Request

Exhibit 4.01

 

Form of Opinion of Counsel

Exhibit 4.02(c)

 

Notice Letter Re: Commercial Obligors

Exhibit 4.02(d)

 

Notice Letter Re: Government Obligors

Exhibit 6.08

 

Officer’s Certificate

 

 

 

Annex I

 

Definitions

 

iv

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES

 

Schedule 1.01

 

Ineligible Obligors and Concentration Limits

Schedule 5.01

 

Borrowers’ States of Qualifications

Schedule 5.02

 

Jurisdictions of Organization/Chief Executive Office/Other Locations of
Collateral

Schedule 5.03

 

Provider Identification Numbers

Schedule 5.04

 

Pending Litigation

Schedule 5.06

 

Permitted Liens

Schedule 5.09

 

Fiscal Year End/Tax Identification Number/Organization Number

Schedule 5.11

 

Guaranties, Investments and Borrowings

Schedule 5.13

 

Other Associations

Schedule 5.14

 

Environmental Matters

Schedule 5.15

 

Capital Stock

Schedule 5.23

 

Commercial Tort Claims

Schedule 5.24

 

Letter-of-Credit Rights

Schedule 5.25

 

Intellectual Property

Schedule 7.06

 

Investments

Schedule 7.12

 

Indebtedness

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (“Agreement”) is dated this 30th day of May, 2013, by and
among NW 61ST NURSING, LLC, a Georgia limited liability company, and such other
Persons joined hereto as a Borrower from time to time (collectively, “Borrowers”
and each individually a “Borrower”) and GEMINO HEALTHCARE FINANCE, LLC, a
Delaware limited liability company, as lender (“Lender”).

 

RECITALS

 

WHEREAS, Borrowers have requested that Lender make available to them, on a joint
and several basis, a Credit Facility in the maximum amount of $1,000,000 which
will be secured by a first priority perfected security interest in all Accounts
and other Collateral of Borrowers; and

 

WHEREAS, Lender is willing to make the Credit Facility available to Borrowers
pursuant to the terms and provisions hereinafter set forth; and

 

WHEREAS, the parties desire to set forth the terms and conditions of their
relationship to writing.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

ARTICLE 1

 

DEFINITIONS, ACCOUNTING TERMS AND
PRINCIPLES OF CONSTRUCTION

 

1.01                        Terms Defined.  As used in this Agreement, those
terms set forth in Annex I shall have the respective meanings set forth therein.

 

1.02                        Matters of Construction.  The terms “herein,”
“hereof” and “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular section, paragraph or
subdivision.  The words “include”, “includes” and “including” when used in any
Loan Document, shall be deemed to be followed by the phrase “without
limitation”. Any pronoun used shall be deemed to cover all genders.  Wherever
appropriate in the context, terms used herein in the singular also include the
plural and vice versa.  All references to statutes and related regulations shall
include any amendments of same and any successor statutes and regulations. 
Unless otherwise provided, all references to any instruments or agreements to
which Lender and/or, where applicable, a Borrower, is a party, including
references to any of the Loan Documents, shall include any and all modifications
or amendments thereto and any and all extensions or renewals thereof.

 

1.03                        Accounting Principles.  Where the character or
amount of any asset or liability or item of income or expense is required to be
determined or any consolidation or other accounting computation is required to
be made for the purposes of this Agreement, this shall be done in accordance
with GAAP, to the extent applicable, except as otherwise expressly provided in
this Agreement.

 

1.04                        Fiscal Quarters.  For the purposes hereof, “fiscal
quarter” shall mean each quarterly accounting period during any fiscal year;
provided, that, all references to the fiscal quarter ending

 

--------------------------------------------------------------------------------


 

March 31, June 30, September 30 or December 31 shall mean the first, second,
third or fourth fiscal quarter of the applicable fiscal year, respectively,
irrespective of the actual date on which such fiscal quarter may end.

 

ARTICLE 2

 

THE LOANS

 

2.01                        Credit Facility - Description.

 

(a)                                 Subject to the terms and conditions of this
Agreement, Lender hereby establishes for the joint and several benefit of
Borrowers, a credit facility (“Credit Facility”) which shall include Advances
which may be extended by Lender to or for the benefit of Borrowers from time to
time hereunder in the form of revolving loans (“Revolving Loans”).  The
aggregate outstanding amount of all Advances, shall not at any time exceed the
Maximum Credit Limit and the aggregate outstanding amount of all Revolving Loans
shall not, at any time, exceed the Borrowing Base.  In no event shall the
initial principal amount of any Revolving Loan be less than $25,000.00.  Subject
to such limitation, the outstanding balance of all Revolving Loans may fluctuate
from time to time, to be reduced by repayments made by Borrowers, to be
increased by future Revolving Loans which may be made by Lender.  If the
aggregate outstanding amount of all Revolving Loans exceeds the Borrowing Base,
or if the aggregate outstanding amount of all Advances (whether in the form of
Revolving Loans or otherwise), exceeds the Maximum Credit Limit, Borrowers shall
immediately repay such excess in full.  Lender has the right at any time, and
from time to time, to set aside reasonable reserves against the Borrowing Base
in such amounts as it may deem appropriate.  The Obligations of Borrowers under
the Credit Facility and this Agreement are joint and several and shall at all
times be absolute and unconditional.

 

(b)                                 At Closing, Borrowers shall execute and
deliver a promissory note to Lender in the principal amount of One Million
Dollars ($1,000,000) (as may be amended, modified or replaced from time to time,
the “Revolving Note”).  The Revolving Note shall evidence Borrowers joint and
several, absolute and unconditional obligation to repay Lender for all Revolving
Loans made by Lender under the Credit Facility, with interest as herein and
therein provided.  Each and every Revolving Loan under the Credit Facility shall
be deemed evidenced by the Revolving Note, which is deemed incorporated herein
by reference and made a part hereof.  The Revolving Note shall be substantially
in the form set forth in Exhibit 2.01(b) attached hereto and made a part hereof.

 

(c)                                  Reserved.

 

(d)                                 The initial term of the Credit Facility
(“Initial Term”) shall expire on January 31, 2015.  All Loans shall be repaid on
or before the earlier of the last day of the Initial Term, termination of the
Credit Facility, termination of this Agreement, termination of a Credit Facility
under (and as defined in) either Affiliated Credit Agreement, or termination of
either Affiliated Credit Agreement (“Maturity Date”).  After the Maturity Date
no further Revolving Loans shall be available from Lender.

 

(e)                                  From time to time, upon not less than three
(3) Business Days notice to Borrowers, Lender may adjust the Advance Rate in
order to reflect, in Lender’s reasonable judgment, the experience with Borrowers
(including by way of illustration, to adjust for any known or potential offsets
by Medicare or Medicaid) or the aggregate amount or percentage of the
Collections with respect to the Accounts.

 

2

--------------------------------------------------------------------------------


 

2.02                        Funding Procedures.

 

(a)                                 Subject to the terms and conditions of this
Agreement and so long as no Event of Default or Unmatured Event of Default has
occurred hereunder, Lender will make Revolving Loans to Borrowers upon request.
Borrowers shall provide Lender with a signed report regarding the Borrowing Base
then in effect, which shall be in substantially the form of
Exhibit 2.02(a) hereto (each, a “Borrowing Base Certificate”) on a specified
Business Day of each week (such day to be mutually agreeable to Borrowers and
Lender (such date shall be referred to herein as the “Settlement Date”, whether
or not Borrowers have requested a Revolving Loan to be made on such date)).
Borrowers may request a Revolving Loan on the Settlement Date or any other day
of the week (such day along with the Settlement Date are referred to herein as
the “Funding Date”).  Whether or not Borrowers have requested a Revolving Loan
to be made on such date, Lender may at any time deduct from the Borrowing Base
an amount equal to all fees, Expenses, principal, interest or other amounts due
and payable to Lender hereunder, and such deduction shall be deemed to be a
Revolving Loan and an Advance hereunder.

 

(b)                                 Not later than 11:00 A.M. (Eastern Time) two
(2) Business Days prior to each Settlement Date (“Download Date”), Borrowers
will deliver to Lender the computer file data associated with the Accounts,
which shall include the information (including changes in the Obligor
reimbursement rates and changes in federal or state laws or regulations
affecting payment for medical services), required by Lender to enable Lender to
process and value the outstanding Accounts of Borrowers, as well as bill and
collect such Accounts following an Event of Default (“Accounts Detail File”). 
Upon completion of the processing of the data with respect to such Accounts,
Lender or its agent will prepare and deliver to Borrowers by no later than
10:00 A.M. (Eastern Time) on the second Business Day following the Download Date
(or if such Accounts Detail File is not delivered until after 11:00 A.M.
(Eastern Time) on the Download Date, the third Business Day following the
Download Date), a Borrowing Base Certificate.  In addition, within five
(5) Business Days after the last day of each calendar month, Borrowers will
deliver to Lender a cash posting file.

 

(c)                                  If Borrowers request that a Revolving Loan
be made on any date other than the Settlement Date, Borrowers shall deliver to
Lender an executed Borrowing Base Certificate and a written request for such
Loan substantially in the form of Exhibit 2.02(c) hereto (a “Loan Request”). 
The Borrowing Base Certificate and Loan Request may be delivered via facsimile
or digitally scanned and delivered by electronic mail and Borrowers acknowledge
that Lenders may rely on Borrowers’ signatures by facsimile or digitally scanned
image by electronic mail, which shall be legally binding upon Borrowers.

 

(d)                                 Subject to the terms and conditions of this
Agreement, if the Borrowing Base Certificate (if applicable) and Loan Request
are delivered to Lender before 12:00 P.M. (Eastern Time) on the Funding Date,
Lender will advance on the Funding Date (or the next Business Day if the
Borrowing Base Certificate and Loan Request are delivered after 12:00 P.M.
(Eastern Time)) to Borrowers a Revolving Loan in the amount equal to the lesser
of (i) the amount of the Revolving Loan requested by Borrowers in the Loan
Request, or (ii) the Borrowing Base Excess as of such date.  Any Advances made
by Lender hereunder shall be treated for all purposes as, and shall accrue
interest at the same rate applicable to, Revolving Loans.

 

(e)                                  Lender’s determination of the Estimated Net
Value of the Eligible Accounts and other amounts to be determined or calculated
under this Agreement shall, in the absence of manifest error, be binding and
conclusive.

 

2.03                        Interest and Fees.

 

(a)                                 Each Revolving Loan shall bear interest on
the outstanding principal amount thereof from the date made until such Revolving
Loan is paid in full, at a rate per annum equal to the

 

3

--------------------------------------------------------------------------------


 

LIBOR Rate plus the Applicable Margin (together, the “Interest Rate”).  The
Interest Rate on all amounts outstanding under the Credit Facility shall be
adjusted daily based on the LIBOR Rate.  If at any time the Minimum Balance
exceeds the outstanding balance of the Revolving Loans under this Agreement,
Borrowers shall pay interest on the Revolving Loans under this Agreement at a
rate per annum equal to the Interest Rate multiplied by the Minimum Balance
until such time as the Minimum Balance no longer exceeds the outstanding balance
of the Revolving Loans under this Agreement.

 

(b)                                 If any Event of Default shall occur and be
continuing, the rate of interest applicable to each Loan then outstanding shall
be the Default Rate.  The Default Rate shall apply from the date of the Event of
Default until the date such Event of Default is waived, and interest accruing at
the Default Rate shall be payable upon demand.

 

(c)                                  Should the Credit Facility be terminated
for any reason prior to the last day of the Initial Term, in addition to
repayment of all Obligations then outstanding and termination of Lender’s
commitment hereunder, Borrowers shall unconditionally be obligated to pay at the
time of such termination, a fee (“Termination Fee”) in an amount equal to one
percent (1.0%) of the Revolving Loan Commitment.

 

Borrowers acknowledge that the Termination Fee is an estimate of Lender’s
damages in the event of early termination and is not a penalty.  In the event of
termination of the Credit Facility, all of the Obligations shall be immediately
due and payable upon the termination date stated in any notice of termination. 
All undertakings, agreements, covenants, warranties and representations of
Borrowers contained in the Loan Documents shall survive any such termination,
and Lender shall retain its security interests in the Collateral and all of its
rights and remedies under the Loan Documents notwithstanding such termination
until Borrowers have paid the Obligations to Lender, in full, in immediately
available funds, together with the applicable Termination Fee, if any. 
Notwithstanding the payment in full of the Obligations, Lender shall not be
required to terminate its security interests in the Collateral unless, with
respect to any loss or damage Lender may incur as a result of dishonored checks
or other items of payment received by Lender from Borrowers or any Obligor and
applied to the Obligations, Lender shall, at its option, (i) have received a
written agreement executed by Borrowers and any Person whose loans or other
advances to Borrowers are used in whole or in part to satisfy the Obligations,
indemnifying Lender from any such loss or damage; or (ii) have retained such
monetary reserves and security interests on the Collateral for such period of
time as Lender, in its reasonable discretion, may deem necessary to protect
Lender from any such loss or damage.

 

(d)                                 Borrowers shall unconditionally pay to
Lender a fee (“Unused Line Fee”) equal to one-half percent (0.5%) per annum of
the unused portion of the Credit Facility.  The unused portion of the Credit
Facility shall be the difference between the Revolving Loan Commitment and the
average daily outstanding balance of the Revolving Loans during each month (or
portion thereof, as applicable), which fees shall be calculated and payable
monthly, in arrears, and shall be due and payable on the first calendar day of
each month.

 

(e)                                  Borrowers shall unconditionally pay to
Lender a collateral monitoring fee (“Collateral Monitoring Fee”) equal to one
percent (1.0%) per annum of the average daily outstanding balance of the
Revolving Loans during each month (or portion thereof, as applicable), which
Collateral Monitoring Fee shall be calculated and payable monthly, in arrears,
and shall be due and payable on the first calendar day of each month.

 

4

--------------------------------------------------------------------------------


 

2.04                        Additional Interest Provisions.

 

(a)                                 Calculation of Interest.  Interest on the
Loans shall be based on a year of three hundred sixty (360) days and charged for
the actual number of days elapsed.

 

(b)                                 Continuation of Interest Charges.  All
contractual rates of interest chargeable on outstanding Loans shall continue to
accrue and be paid even after default, maturity, acceleration, termination of
the Credit Facility, judgment, bankruptcy, insolvency proceedings of any kind or
the happening of any event or occurrence similar or dissimilar.

 

(c)                                  Applicable Interest Limitations.  In no
contingency or event whatsoever shall the aggregate of all amounts deemed
interest hereunder and charged or collected pursuant to the terms of this
Agreement exceed the highest rate permissible under any law which a court of
competent jurisdiction shall, in a final determination, deem applicable hereto. 
In the event that such court determines Lender has charged or received interest
hereunder in excess of the highest applicable rate, Lender shall, in its sole
discretion, apply and set off such excess interest received by Lender against
other Obligations due or to become due and such rate shall automatically be
reduced to the maximum rate permitted by such law.

 

2.05                        Payments.

 

(a)                                 All accrued interest on the Revolving Loans
shall be due and payable monthly on the first calendar day of each month.  Any
accrued Unused Line Fees and Collateral Monitoring Fees shall be due and payable
monthly on the first calendar day of the following calendar month.

 

(b)                                 If at any time the aggregate principal
amount of all Revolving Loans outstanding exceeds the Borrowing Base then in
effect, or, the aggregate of all Loans exceeds the Maximum Credit Limit,
Borrowers shall immediately make such principal prepayments of the Revolving
Loans (subject to the terms of Sections 2.03(c) and (d) hereof), as is necessary
to eliminate such excess.

 

(c)                                  The entire principal balance of all of the
Advances, together with all unpaid accrued interest thereon and the Termination
Fee, if any, and any unpaid Unused Line Fees and Collateral Monitoring Fees,
shall be due and payable on the Maturity Date.

 

(d)                                 Subject to the terms of Sections 2.03(c) and
2.03(d) hereof, Borrowers may prepay the principal of the Loans on any
Settlement Date by giving Lender written notice of the proposed prepayment at
least  two (2) Business Days prior to such Settlement Date.

 

(e)                                  Borrower authorizes Lender to charge
principal and interest on the Loans against the Borrowing Base with respect to
any principal and interest payments due and payable under the Loans, and such
charge shall be deemed to be a Revolving Loan and an Advance hereunder, as of
the first calendar day of the calendar month in which such payment is due.

 

(f)                                   If any Borrower sells any of the
Collateral or if any of the Collateral is lost or destroyed or taken by
condemnation, such Borrower shall pay to Lender a sum equal to the proceeds
(including insurance proceeds) received by such Borrower from such sale, loss or
destruction unless otherwise agreed to by Lender, or as otherwise expressly
authorized by this Agreement, as and when received by such Borrower and as a
mandatory prepayment of the outstanding Loans, until all Obligations are paid
and satisfied in full.

 

(g)                                  Monthly, on the first calendar day of each
month, all payments and prepayments shall be applied first to any unpaid
interest, fees, and thereafter to the principal of the Loans and to other
amounts due Lender, in the order provided in Section 2.07(f) hereof.  Except as
otherwise provided herein, all payments of principal, interest, fees, or other
amounts payable by Borrowers hereunder shall be

 

5

--------------------------------------------------------------------------------


 

remitted to Lender in immediately available funds not later than 11:00 a.m.
(Eastern Time) on the day due.

 

2.06                        Use of Proceeds.  The extensions of credit under and
proceeds of the Credit Facility shall be used to repay existing Indebtedness of
Borrowers secured by the Collateral, if any, and for working capital and general
business purposes of Borrowers and, in connection with or as the result of
Distributions by Borrowers or Intercompany Loans, or both, not prohibited
hereunder, other Subsidiaries of ADK.

 

2.07                        Lockboxes and Collections.

 

(a)                                 Borrowers will enter into Depository
Agreements in respect of the Government Lockbox and Commercial Lockbox in such
form and with the Lockbox Bank or such other bank as is acceptable to Lender. 
Borrowers shall instruct the Lockbox Bank maintaining the Government Lockbox
that all Collections sent to the Government Lockbox shall be deposited into a
bank account at the Lockbox Bank in which Lender has a first priority perfected
security interest.  Borrower shall instruct the Lockbox Bank maintaining the
Commercial Lockbox that all Collections sent to the Commercial Lockbox shall be
deposited into a bank account at the Lockbox Bank in the name of Lender. 
Borrower shall also instruct the Lockbox Bank as described further in the
Depository Agreements to initiate a daily transfer of all available funds to an
account of Lender to be designated by Lender (“Collection Account”).

 

(b)                                 Borrowers will cause all Collections with
respect to all of the Accounts, other than Government Accounts, to be sent
directly to the Commercial Lockbox, and will cause all Collections with respect
to all of the Government Accounts to be sent directly to the Government Lockbox
(which may be effectuated by electronic transfer directly to the Government
Lockbox).  In the event that any Borrower receives any Collections that should
have been sent to the Commercial Lockbox or the Government Lockbox (including
Collections received from Transferor during the Transition Period), such
Borrower will, promptly upon receipt and in any event within one Business Day of
receipt, forward such Collections directly to the Commercial Lockbox or
Government Lockbox, as applicable, in the form received, and if requested by
Lender, promptly notify Lender of such event.  Until so forwarded, such
Collections not generated from Government Accounts shall be held in trust for
the benefit of Lender.

 

(c)                                  No Borrower shall withdraw any amounts from
the accounts into which the Collections remitted to the Commercial Lockbox are
deposited nor shall any Borrower change the procedures under the agreements
governing the Commercial Lockbox and related accounts.

 

(d)                                 Borrowers will cooperate with Lender in the
identification and reconciliation on a daily basis of all amounts received in
the Commercial Lockbox and the Government Lockbox.  If more than five percent
(5%) of the Collections since the most recent Settlement Date is not identified
or reconciled to the satisfaction of Lender within ten (10) Business Days of
receipt, Lender shall not be obligated to make further Loans until such amount
is identified or is reconciled to the reasonable satisfaction of Lender, as the
case may be.  In addition, if any such amount cannot be identified or reconciled
to the satisfaction of Lender, Lender may utilize its own staff or, if it deems
necessary, engage an outside auditor, in either case at Borrowers’ expense
(which in the case of Lender’s own staff shall be in accordance with Lender’s
then prevailing customary charges (plus expenses)), to make such examination and
report as may be necessary to identify and reconcile such amount.

 

(e)                                  No Borrower will send to or deposit in the
Commercial Lockbox or the Government Lockbox any funds other than payments made
with respect to Accounts.

 

6

--------------------------------------------------------------------------------


 

(f)                                   Prior to the occurrence of an Event of
Default, on each Settlement Date, Lender shall cause all Collections deposited
and/or transferred to the Collection Account since the last Settlement Date to
be disbursed in the following order of priority:

 

(i)                                     to Lender, any costs and Expenses of
Lender required to be paid or reimbursed by Borrowers under this Agreement or
under any of the other Loan Documents;

 

(ii)                                  to Lender, the amount of any Borrowing
Base Deficiency, if any;

 

(iii)                               subject to Section 2.03(c), to Lender, the
amount of any prepayment of principal of which Borrowers have given notice to
Lender in accordance with Section 2.05(d) hereof; and

 

(iv)                              to Lender, to be applied to any Advances
outstanding under the Revolving Loans.

 

In addition, promptly upon the request of Borrowers, so long as no Event of
Default shall have occurred, Lender shall disburse to Borrowers the amount, if
any, by which the collected balance in the Collection Account exceeds the
aggregate outstanding principal amount of the Advances (other than the Term
Loan) and all interest and other amounts that will be payable on or before the
next Settlement Date.

 

2.08                        Application of Proceeds of Collateral.

 

(a)                                 Unless this Agreement expressly provides
otherwise, so long as no Event of Default shall have occurred and remain
outstanding, Lender agrees to apply all Collections as set forth in
Section 2.07(f) hereof.

 

(b)                                 If an Event of Default shall have occurred
and remain outstanding, Lender may apply Collections, any other proceeds of
Collateral and all other payments received by Lender to the payment of the
Obligations in such manner and in such order as Lender may elect in its sole
discretion.

 

2.09                        Fees.  Lender has fully earned a non-refundable
commitment fee (“Commitment Fee”) equal to Ten Thousand Dollars ($10,000), which
Commitment Fee is due and payable at Closing.

 

ARTICLE 3

 

COLLATERAL

 

3.01                        Description.  To secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Obligations, each Borrower hereby grants to the
Lender a continuing security interest in, and a right to set off against, any
and all right, title and interest of such Borrower in and to all of the
following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Collateral”): (a) all Accounts; (b) all Payment
Intangibles; (c) all Instruments, Chattel Paper (including Electronic Chattel
Paper), Documents, Letter-of-Credit Rights, Supporting Obligations and
Commercial Tort Claims set forth on Schedule 5.23 hereto, in each case to the
extent arising out of, relating to or given in exchange for or settlement of or
to evidence the obligation to pay any Account or Payment Intangible; (d) all
General Intangibles (including contract rights and trademarks, copyrights,
patents and other intellectual property) that arise out of or relate to any
Account or Payment Intangible or from which any Account or Payment Intangible
arises; (e) all remedies, guarantees and collateral evidencing, securing or
otherwise relating to or associated with any Account or Payment Intangible,
including all rights of enforcement and collection; (f) all Commercial

 

7

--------------------------------------------------------------------------------


 

Lockboxes, Governmental Lockboxes, Collection Accounts and other Deposit
Accounts into which Collections or other proceeds of Collateral or Advances are
deposited, and all checks or Instruments from time to time representing or
evidencing the same; (g) all cash, currency and other monies at any time in the
possession or under the control of Lender or a bailee of Lender; (h) all books
and records evidencing or relating to or associated with any of the foregoing;
(i) all information and data compiled or derived with respect to any of the
foregoing (other than any such information and data subject to legal
restrictions of patient confidentiality); and (j) all Collections, Accessions,
receipts and Proceeds derived from any of the foregoing.

 

All capitalized terms in this Section 3.01 and elsewhere in this Agreement that
are defined in the UCC, unless otherwise defined herein, shall have the meanings
set forth in the UCC.

 

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Agreement shall not extend to (a) any Property that
is the subject of a Lien securing purchase money Indebtedness permitted under
this Agreement pursuant to documents that prohibit such Borrower from granting
any other Liens in such Property, and (b) any lease, license or other contract
of a Borrower if the grant of a security interest in such lease, license or
contract in the manner contemplated by this Agreement is prohibited by the terms
of such lease, license or contract or by Applicable Law and would result in the
termination of such lease, license or contract or give the other parties thereto
the right to terminate, accelerate or otherwise adversely alter such Borrower’s
rights, titles and interests thereunder (including upon the giving of notice or
the lapse of time or both); provided that (i) any such limitation described in
the foregoing clauses (a) and (b) on the security interests granted hereunder
shall only apply to the extent that any such prohibition could not be rendered
ineffective or unenforceable pursuant to the UCC or any other Applicable Law
(including Debtor Relief Laws) or principles of equity and (ii) in the event of
the termination or elimination of any such prohibition or the requirement for
any consent contained in such lease, license or contract or in any Applicable
Law,  to the extent sufficient to permit any such item to become Collateral
hereunder, or upon the granting of any such consent, or waiving or terminating
any requirement for such consent, a security interest in such lease, license or
contract shall be automatically and simultaneously granted hereunder and shall
be included as Collateral hereunder.

 

Borrowers and the Lender hereby acknowledge and agree that the security interest
created hereby in the Collateral (i) constitutes continuing collateral security
for all of the Obligations, whether now existing or hereafter arising, and
(ii) is not to be construed as an assignment of any copyrights, copyright
licenses, patents, patent licenses, trademarks or trademark licenses.

 

3.02                        Extent of Security Interests.  The security interest
granted in Section 3.01 hereof shall extend and attach to all Collateral which
is presently in existence or hereafter acquired and which is owned by any
Borrower or in which any Borrower has any interest, whether held by such
Borrower or by others for such Borrower’s account, and wherever located.

 

3.03                        Lien Documents.  At Closing and thereafter as Lender
deems necessary, each Borrower shall execute (if required) and deliver to
Lender, or shall have executed (if required) and delivered (all in form and
substance reasonably satisfactory to Lender):

 

(a)                                 Financing Statements.  Financing statements
pursuant to the UCC, which Lender may file in the jurisdiction where any
Borrower is organized and in any other jurisdiction that Lender deems
appropriate; and

 

(b)                                 Other Agreements.  Any other agreements,
documents, instruments and writings, including security agreements, deposit
account control agreements, and assignment agreements, reasonably required by
Lender to evidence, perfect or protect Lender’s liens and security interest in
the

 

8

--------------------------------------------------------------------------------


 

Collateral or as Lender may reasonably request from time to time, including a
waiver agreement from each landlord with respect to any real property of any
Borrower, in form and substance satisfactory to Lender.

 

3.04                        Other Actions.

 

(a)                                 In addition to the foregoing, each Borrower
shall do anything further that may be lawfully and reasonably required by Lender
to perfect its security interests and to effectuate the intentions and
objectives of this Agreement, including the execution (if required) and delivery
of continuation statements, amendments to financing statements, security
agreements, contracts and any other documents required hereunder. At Lender’s
request, each Borrower shall also immediately deliver (with execution by such
Borrower of all necessary documents or forms to reflect Lender’s security
interest therein) to Lender, all items for which Lender must or may receive
possession to obtain a perfected security interest.

 

(b)                                 Lender is hereby authorized to file
financing statements naming any Borrower as debtor, in accordance with the
Uniform Commercial Code, and if necessary, to the extent applicable, to
otherwise file financing statements without any Borrower’s signature if
permitted by law.  Each Borrower hereby authorizes Lender to file all financing
statements and amendments to financing statements describing the Collateral in
any filing office as Lender, in its sole, discretion may determine, and
containing language indicating that the acquisition by a third party of any
right, title or interest in or to the Collateral without Lender’s consent shall
be a violation of Lender’s rights.  Borrowers agree to comply with the
requirements of all federal and state laws and requests of Lender in order for
Lender to have and maintain a valid and perfected first priority security
interest in the Collateral including executing and causing any other Person to
execute such documents as Lender may require to obtain Control (as defined in
the UCC) over all Deposit Accounts, Electronic Chattel Paper and
Letter-of-Credit Rights that constitute Collateral.

 

3.05                        Searches.  Lender shall, prior to or at Closing, and
thereafter as Lender may reasonably determine from time to time, at Borrowers’
expense, obtain the following searches (the results of which are to be
consistent with the warranties made by Borrowers in this Agreement):

 

(a)                                 UCC Searches.  With respect to each
Borrower, UCC searches with the Secretary of State and local filing office of
each state where such Borrower maintains its chief executive office, its
jurisdiction of organization and/or a place of business or assets;

 

(b)                                 Judgments, Etc.  Judgment, federal tax lien
and corporate tax lien searches against each Borrower, in all applicable filing
offices of each state searched under Section 3.04(a) hereof.

 

3.06                        Good Standing Certificates.  Borrowers shall, prior
to or at Closing and at Borrowers’ expense, obtain and deliver to Lender good
standing or equivalent certificates showing each Borrower to be in good standing
in its state of incorporation or organization and authorized to transact
business as a foreign corporation or entity in each other state or foreign
country in which it is doing and presently intends to do business for which such
Borrower’s failure to be so qualified could reasonably be expected to cause a
Material Adverse Effect.

 

3.07                        Filing Security Agreement.  A carbon, photographic
or other reproduction or other copy of this Agreement or of a financing
statement is sufficient as and may be filed in lieu of a financing statement.

 

3.08                        Power of Attorney.  Each of the officers of Lender
is hereby irrevocably made, constituted and appointed the true and lawful
attorney for each Borrower (without requiring any of them

 

9

--------------------------------------------------------------------------------


 

to act as such) with full power of substitution to do the following (such power
to be deemed coupled with an interest):  (a) endorse the name of such Borrower
upon any and all checks, drafts, money orders and other instruments for the
payment of monies that are payable to such Borrower and constitute collections
on the Collateral; (b) execute in the name of such Borrower any financing
statements, schedules, assignments, instruments, documents and statements that
such Borrower is obligated to give Lender hereunder or is necessary to perfect
Lender’s security interest or lien in the Collateral; (c) to verify validity,
amount or any other matter relating to the Collateral by mail, telephone,
telecopy or otherwise; and (d) do such other and further acts and deeds in the
name of such Borrower that Lender may reasonably deem necessary or desirable to
enforce its right with respect to any Collateral.

 

3.09                        Reserved.

 

3.10                        Limited License.  Regardless of whether Lender’s
security interests in any of the General Intangibles has attached or is
perfected, each Borrower hereby irrevocably grants to Lender a royalty-free,
non-exclusive license to use such Borrower’s trademarks, copyrights, patents and
other proprietary and intellectual property rights, in connection with the
advertisement for sale and the sale, billing and collecting, or other
disposition of, any Collateral by, or on behalf of, Lender in accordance with
the provisions of this Agreement.

 

3.11                        Credit Balances; Additional Collateral.

 

(a)                                 The rights and security interests granted to
the Lender hereunder shall continue in full force and effect, notwithstanding
the termination of this Agreement or the fact that the Revolving Loans may from
time to time be temporarily in a credit position, until the termination of this
Agreement and the full and final payment and satisfaction of the Obligations. 
Any reserves or balances to the credit of the Borrowers, and any other Property
of the Borrowers (or any of them) in the possession of Lender, may be held by
Lender, and applied in whole or partial satisfaction of such Obligations when
due, subject to the terms of this Agreement.  The liens and security interests
granted to Lender herein and any other lien or security interest which Lender
may have in any other assets of the Borrowers secure payment and performance of
all present and future Obligations.

 

(b)                                 Notwithstanding Lender’s security interests
in the Collateral, to the extent that the Obligations are now or hereafter
secured by any assets or Property other than the Collateral, or by the guaranty,
endorsement, assets or property of any other Person, Lender shall have the right
in its sole discretion to determine which rights, security, liens, security
interests or remedies Lender shall at any time pursue, foreclose upon,
relinquish, subordinate, modify or take any other action with respect to,
without in any way modifying or affecting any of such rights, security, liens,
security interests or remedies, or any of Lenders’ rights under this Agreement

 

3.12                        Reference to Other Loan Documents.  Reference is
hereby made to the other Loan Documents for additional representations,
covenants and other agreements of the Borrowers regarding the Collateral covered
by such Loan Documents.

 

ARTICLE 4

 

CLOSING AND CONDITIONS PRECEDENT TO ADVANCES

 

Closing under this Agreement and the making of each Loan are subject to the
following conditions precedent (all documents to be in form and substance
satisfactory to Lender and Lender’s counsel):

 

10

--------------------------------------------------------------------------------


 

4.01                        Resolutions, Opinions, and Other Documents.  Prior
to the Closing, Borrowers shall have delivered (or caused to be delivered) to
Lender the following:

 

(a)                                 this Agreement and the Revolving Note, each
properly executed;

 

(b)                                 any other Loan Document and each document
and agreement required to be executed under any provision of this Agreement or
any of the other Loan Documents;

 

(c)                                  certified copies of (i) resolutions of each
Borrower’s and Guarantor’s board of director(s), or manager(s), as applicable
authorizing the execution of this Agreement, the Revolving Note, the other Loan
Documents and each other document to which it is a party, required to be
delivered by any Section hereof and (ii) each Borrower’s and Guarantor’s
Organizational Documents;

 

(d)                                 incumbency certificates identifying all
Authorized Officers of each Borrower, with specimen signatures;

 

(e)                                  a written opinion of Borrowers’ and
Guarantors’ independent counsel addressed to Lender in the form attached hereto
as Exhibit 4.01 or otherwise acceptable to Lender, which shall include an
opinion that Lender has a perfected security interest in the Collateral;

 

(f)                                   payment by Borrowers of all Expenses
associated with the Credit Facility incurred to the Closing Date and the
Commitment Fee;

 

(g)                                  the Business Associate Agreement properly
executed;

 

(h)                                 the Depository Agreements required pursuant
to Section 2.07 hereof and such other deposit account control agreements as
Lender shall require;

 

(i)                                     Uniform Commercial Code, judgment,
federal and state tax lien searches pursuant to Section 3.05 hereof, which
searches shall verify that Lender will have a first priority security interest
in the Collateral, subject to Permitted Liens;

 

(j)                                    an initial borrowing base certificate
dated the Closing Date evidencing Borrower’s availability under the Borrowing
Base;

 

(k)                                 to the extent applicable, Lender shall have
received payoff letters and releases from all Persons having a security interest
or other interest in the Collateral, together with all UCC-3 terminations or
partial releases necessary to terminate such Persons’ interests in the
Collateral;

 

(l)                                     certification by Borrowers that all past
due payroll and unemployment taxes have been paid in full and that Borrowers
remain current on such taxes;

 

(m)                             Lender shall have received copies of each of the
accreditations, licenses, permits and certifications related to the
representations in Section 5.03 hereof, and all Contracts requested by Lender;

 

(n)                                 each fully executed Subordination Agreement;

 

(o)                                 ADK’s quarterly and year to date
consolidated and consolidating financial statements for the most recent quarter
end prior to Closing and each Borrower’s monthly and year to date

 

11

--------------------------------------------------------------------------------


 

financial statements for the most recent month end prior to Closing (within
fifteen (15) days prior to closing or such shorter period as Lender may
determine);

 

(p)                                 satisfactory background checks on the senior
management of Borrowers and Guarantors;

 

(q)                                 evidence satisfactory to Lender that the
Required Insurance is in full force and effect and that Lender has been named as
a lender’s loss payee or additional insurer with respect to such Required
Insurance in a manner satisfactory to Lender;

 

(r)                                    all UCC financing statements and similar
documents required to be filed in order to create in favor of Lender a first
priority and exclusive (except for Permitted Liens) perfected security interest
in the Collateral (to the extent that such a security interest may be perfected
by a filing under the UCC or Applicable Law), shall have been properly filed in
each office in each jurisdiction required;

 

(s)                                   Borrowers shall have delivered to Lender
all information necessary for Lender to issue wire transfer instructions on
behalf of each Borrower for the initial and subsequent Loans and/or Advances,
including disbursement authorizations in form acceptable to Lender;

 

(t)                                    evidence satisfactory to Lender that each
Borrower has taken all steps necessary to complete and file all documentation
regarding the CHOW with the appropriate Governmental Authorities, intermediaries
or other designated agents;

 

(u)                                 evidence satisfactory to Lender that any
Medicare overpayment liability of Transferor has been satisfied and that
Borrowers have no such liability with respect to the Healthcare Facilities; and

 

(v)                                 all other documents, information and reports
required or requested to be executed and/or delivered by Borrowers under any
provision of this Agreement or any of the Loan Documents.

 

4.02                        Additional Preconditions to Loans.  Lender’s
obligation to make the initial Revolving Loan and each subsequent Revolving Loan
shall be subject to the satisfaction of each of the following conditions:

 

(a)                                 After giving effect to each such Revolving
Loan:

 

(i)                                     the aggregate principal amount of all
Revolving Loans outstanding shall not exceed the Borrowing Base then in effect
and the aggregate amount of all Loans outstanding shall not exceed the Maximum
Credit Limit; and

 

(ii)                                  the ENV of all Eligible Accounts shall not
exceed any of the Concentration Limits.

 

(b)                                 All representations and warranties of
Borrowers shall be deemed reaffirmed as of the making of such Loan and shall be
true both before and after giving effect to such Loan, and no Event of Default
or Unmatured Event of Default shall have occurred and be continuing, Borrowers
shall be in compliance with this Agreement and the other Loan Documents, and
Borrowers shall have certified such matters to Lender.

 

12

--------------------------------------------------------------------------------


 

(c)                                  Each Borrower shall have signed and
delivered to Lender notices, in the form of Exhibit 4.02(c), directing the
Obligors (other than Obligors with respect to Government Accounts) to make
payment to the Commercial Lockbox.

 

(d)                                 Each Borrower shall have signed and
delivered to Lender notices, in the form of Exhibit 4.02(d), directing the
Obligors with respect to Government Accounts to make payment to the Government
Lockbox.

 

(e)                                  Borrowers shall have taken all actions
necessary to permit Lender to record all of the Eligible Accounts in Lender’s
accounts receivable monitoring system.

 

(f)                                   The lockbox arrangements required by
Section 2.07 hereof shall be in effect, and the amounts received in the
lockboxes shall have been identified or reconciled to Lender’s satisfaction, as
required by Section 2.07(e) hereof.

 

(g)                                  Borrowers shall have taken such other
actions, including the delivery of documents and opinions as Lender may
reasonably request.

 

4.03                        Absence of Certain Events.  As of the Closing Date
and prior to each Loan, no Event of Default or Unmatured Event of Default
hereunder shall have occurred and be continuing.

 

4.04                        Compliance with this Agreement.  Borrowers shall
have performed and complied with all agreements, covenants and conditions
contained herein including the provisions of Sections 6 and 7 hereof, which are
required to be performed or complied with by Borrowers before or at the Closing
Date and as of the date of each Advance.

 

4.05                        Closing Certificate.  Lender shall have received a
certificate dated the Closing Date and signed by the chief financial officer of
Borrowers certifying that all of the conditions specified in this Section have
been fulfilled and that there has not occurred any material adverse change in
the operations and conditions (financial or otherwise) of Borrowers since
December 31, 2012.

 

4.06                        Closing.  Subject to the conditions of this
Article 4, the Credit Facility shall be made available on the date (“Closing
Date”) this Agreement is executed and all of the conditions contained in
Section 4.01 hereof are completed (“Closing”).

 

4.07                        Non-Waiver of Rights.  By completing the Closing
hereunder, or by making Advances hereunder, Lender does not thereby waive a
breach of any warranty, representation or covenant made by Borrowers hereunder
or under any agreement, document, or instrument delivered to Lender or otherwise
referred to herein, and any claims and rights of Lender resulting from any
breach or misrepresentation by Borrowers are specifically reserved by Lender.

 

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES

 

To induce Lender to complete the Closing and make the Loans under the Credit
Facility to Borrowers, Borrowers warrant and represent to Lender that:

 

13

--------------------------------------------------------------------------------


 

5.01                        Organization and Validity.

 

(a)                                 Each Borrower is duly organized as either a
partnership, corporation or limited liability company and validly existing under
the laws of its state of organization, incorporation or formation, is duly
qualified, validly existing and, to the extent applicable, in good standing and
has lawful power and authority to engage in the business it conducts in each
state and other jurisdiction where the nature and extent of its business
requires qualification, except where the failure to so qualify could not
reasonably be expected to cause a Material Adverse Effect.  A list of all states
and other jurisdictions where each Borrower is qualified to do business is
attached hereto as Schedule 5.01 and made a part hereof.

 

(b)                                 The making and performance of this Agreement
and related agreements, and each document required by any Section hereof will
not (i) violate any law, government rule, regulation, order, judgment or award
applicable to such Borrower or its Property, (ii) violate any provision of such
Borrower’s Organizational Documents, or (iii) violate or result in a default
(immediately, with the passage of time or with the giving of notice) under any
contract, agreement or instrument to which such Borrower is a party, or by which
such Borrower is bound.  No Borrower is in violation of, nor has any Borrower
knowingly caused any other Person to violate any term of any agreement or
instrument to which it or such other Person is a party or by which it may be
bound or of its Organizational Documents or minutes, which violation could
reasonably be expected to cause a Material Adverse Effect.

 

(c)                                  Each Borrower has all requisite power and
authority to enter into and perform this Agreement and the other Loan Documents
and to incur the Obligations herein provided for, and has taken all proper and
necessary action to authorize the execution, delivery and performance of this
Agreement and the other Loan Documents.

 

(d)                                 This Agreement, the Revolving Note, and the
other Loan Documents required to be executed and delivered by any Borrower
hereunder, when delivered, will be valid and binding upon all such Borrowers a
party thereto and enforceable in accordance with their respective terms.

 

(e)                                  Each Guaranty is valid and binding upon the
Guarantor party thereto and enforceable in accordance with its terms.

 

5.02                        Places of Business.  Schedule 5.02 hereto sets forth
(a) each Borrower’s jurisdiction of organization, (b) the address of each
Borrower’s chief executive office, (c) all other places of business of each such
Borrower and (d) any other locations of any Collateral.  Except as disclosed on
Schedule 5.02 hereto:  (a) no Borrower has been organized in any other
jurisdiction nor changed any such location in the last five (5) years, (b) no
Borrower has changed its name in the last five (5) years, and (c) during such
period no Borrower used, nor does any Borrower now use, any fictitious or trade
name.

 

5.03                        Healthcare Matters.

 

(a)                                 Operation of Facilities. Each Borrower owns
or leases facilities in which it provides health care services and (i) maintains
Medicare and Medicaid provider status and is the holder of the provider
identification numbers identified on Schedule 5.03 hereto, all of which are
current and valid and such Borrower has not allowed, permitted, authorized or
caused any other Person to use any such provider identification number, and
(ii) has obtained all material Permits necessary for such Borrower to own its
assets, to carry on its business, to execute, deliver and perform the Loan
Documents, and to receive payments from the Obligors and, if organized as a
not-for-profit entity, has and maintains its status, if any, as an organization
exempt from federal taxation under Section 501(c)(3) of the Internal Revenue
Code.  No Borrower has been notified by any such governmental authority or other
Person during the immediately preceding 24 month period that such party has
rescinded, limited or not renewed, or intends to rescind, limit or not renew,
any such license or approval.

 

14

--------------------------------------------------------------------------------


 

(b)                                 Healthcare Permits. Each Borrower has
(i) each Permit and other rights from, and has made all declarations and filings
with, all applicable Governmental Authorities, all self regulatory authorities
and all courts and other tribunals necessary to engage in the ownership and
operation of the Healthcare Facilities, and (ii) no knowledge that any
Governmental Authority is considering limiting, suspending or revoking any such
Permit.  All such Permits are valid and in full force and effect and each
Borrower is in material compliance with the terms and conditions of all such
Permits except where failure to be in such compliance or for a Permit to be
valid and in full force and effect could not reasonably be expected to have a
Material Adverse Effect.

 

(c)                                  Specific Licensing.  Each Healthcare
Facility is duly licensed under the Applicable Laws of the state where the
Healthcare Facility is located.  The licensed bed or unit capacity of each
Healthcare Facility is shown on Schedule 5.03 hereto.  No Borrower has granted
to any third party the right to reduce the number of licensed beds or units in
the Healthcare Facilities or the right to apply for approval to move any and all
of the licensed beds or units in the Healthcare Facilities to any other location
and there are no proceedings or contemplated to reduce the number of licensed
beds in the Healthcare Facilities.

 

(d)                                 Participation Agreements/Provider
Status/Cost Reports.

 

(i)                                     Each Borrower has the requisite
participation agreement or provider number or other Permit to bill the
respective Medicaid program in the state or states in which such Borrower
operates (to the extent such Borrower participates in the Medicare or Medicaid
program in such state or states) and all other Third Party Payor Programs
(including Medicare) which have historically accounted for any portion of the
revenues of such Healthcare Facility.

 

(ii)                                  There is no investigation, audit, claim
review, or other action pending or, to the knowledge of any Borrower, threatened
which could result in a revocation, suspension, termination, probation,
restriction, limitation, or non-renewal of any participation agreements with
Third Party Payors with respect to the business of each Borrower (collectively,
“Participation Agreements”) or provider number or other Permit or result in a
Borrower’s exclusion from any Third Party Payor Program, nor has any Third Party
Payor Program made any decision not to renew any Participation Agreement or
provider agreement or other Permit related to any Healthcare Facility, nor has
any Borrower made any decision not to renew any Participation Agreement or
provider agreement or other Permit, nor is there any action pending or
threatened to impose material intermediate or alternative sanctions with respect
to any Healthcare Facility.

 

(iii)                               Each Borrower, and, to the knowledge of such
Borrower, its contractors, have properly and legally billed all intermediaries
and Third Party Payors for services rendered with respect to the Healthcare
Facilities and have maintained their records to reflect such billing practices. 
No funds relating to any Borrower are now, or, to the knowledge of any Borrower
will be, withheld by any Third Party Payor.

 

(iv)                              All Medicare, Medicaid, and private insurance
cost reports and financial reports submitted by each Borrower are and will be
materially accurate and complete and have not been and will not be misleading in
any material respects.  No cost reports for the Healthcare Facilities remain
“open” or unsettled.  There are no current, pending or outstanding Medicare,
Medicaid or Third Party Payor Program reimbursement audits or appeals pending
with respect to the Healthcare Facilities or any Borrower.

 

15

--------------------------------------------------------------------------------


 

(e)                                  No Violation of Healthcare Laws.

 

(i)                                     None of the Healthcare Facilities or any
Borrower is in violation of any Healthcare Laws, except where any such violation
could not reasonably be expected to have a Material Adverse Effect.

 

(ii)                                  Each Borrower is HIPAA Compliant.

 

(iii)                               No Healthcare Facility has received a
statement of deficiencies or survey violation of a “Level A” (or equivalent) or
worse (with respect to assisted living facilities), or a tag level of “G” or
higher with respect to any skilled nursing facility, within the past three years
for which a plan of correction has not been filed with the applicable state
authority.  No Healthcare Facility is currently subject to any plan of
correction that has not been accepted by or is currently the subject of a review
by the applicable state authority.  No Borrower has received notice of any
charges of patient abuse.

 

(f)                                   Proceedings. No Borrower or Healthcare
Facility is subject to any proceeding, suit or, to Borrowers’ knowledge,
investigation by any federal, state or local government or quasi-governmental
body, agency, board or authority or any other administrative or investigative
body (including the Office of the Inspector General of the United States
Department of Health and Human Services):  (i) which may result in the
imposition of a fine, alternative, interim or final sanction, a lower
reimbursement rate for services rendered to eligible patients which has not been
provided for on their respective financial statements, or which could reasonably
be expected to have a Material Adverse Effect on any Borrower or the operation
of any individual Healthcare Facility; (ii) which could result in the
revocation, transfer, surrender, suspension or other impairment of the operating
certificate provider agreement or Permits of any Healthcare Facility;
(iii) which pertains to any state or federal Medicare or Medicaid cost reports
or claims filed by any Borrower (including any reimbursement audits), or any
disallowance by any commission, board or agency in connection with any audit of
such cost reports; or (iv) which pertains to or requests any voluntary
disclosure pertaining to a potential overpayment matter involving the submission
of claims to such payor by any Borrower.

 

(g)                                  Fraud & Abuse.

 

(i)                                     No Borrower has, or to its knowledge has
been threatened to have, and no owner, officer, manager, employee or person with
a “direct or indirect ownership interest” (as that phrase is defined in 42
C.F.R. §420.201) in any Borrower has, engaged in any of the following: 
(A) knowingly and willfully making or causing to be made a false statement or
representation of a material fact in any application for any benefit or payment
under any Healthcare Laws; (B) knowingly and willfully making or causing to be
made any false statement or representation of a material fact for use in
determining rights to any benefit or payment under any Healthcare Laws;
(C) failing to disclose knowledge by a claimant of the occurrence of any event
affecting the initial or continued right to any benefit or payment under any
Healthcare Laws on its own behalf or on behalf of another, with intent to secure
such benefit or payment fraudulently; (D) knowingly and willfully soliciting or
receiving any remuneration (including any kickback, bribe or rebate), directly
or indirectly, overtly or covertly, in cash or in kind or offering to pay such
remuneration (1) in return for referring an individual to a person for the
furnishing or arranging for the furnishing of any item or service for which
payment may be made in whole or in part by any Healthcare Laws, or (2) in return
for purchasing, leasing or ordering or arranging for or recommending the
purchasing, leasing or ordering of any good, facility, service, or item for
which payment may be made in whole or in part by any Healthcare Laws;
(E) presenting or causing to be presented a claim for reimbursement for services
that is for an item or services that was known or should have been known to be
(1) not provided as claimed, or (2) false or fraudulent; or (E) knowingly and
willfully making or causing to be made or inducing or seeking to induce the
making of any false statement or representation (or omitting to state a fact
required to be stated therein or necessary to make the statements contained
therein not misleading) of a material fact with respect to (1) a facility in
order

 

16

--------------------------------------------------------------------------------


 

that the facility may qualify for Governmental Authority certification, or
(2) information required to be provided under 42 U.S.C. § 1320a-3.

 

(ii)                                  No Borrower has been, or to its knowledge
has been threatened to be, and no owner, officer, manager, employee or person
with a “direct or indirect ownership interest” (as that phrase is defined in 42
C.F.R. §420.201) in any Borrower:  (A) has had a civil monetary penalty assessed
against him or her pursuant to 42 U.S.C. §1320a-7a or is the subject of a
proceeding seeking to assess such penalty; (B) has been excluded from
participation in a Federal Health Care Program (as that term is defined in 42
U.S.C. §1320a-7b) or is the subject of a proceeding seeking to assess such
penalty, or has been “suspended” or “debarred” from selling products to the U.S.
government or its agencies pursuant to the Federal Acquisition Regulation,
relating to debarment and suspension applicable to federal government agencies
generally (48 C.F.R. Subpart 8.4), or other Applicable Laws or regulations;
(C) has been convicted (as that term is defined in 42 C.F.R. §1001.2) of any of
those offenses described in 42 U.S.C. §1320a-7b or 18 U.S.C. §§669, 1035, 1347,
1518 or is the subject of a proceeding seeking to assess such penalty; (D) has
been involved or named in a U.S. Attorney complaint made or any other action
taken pursuant to the False Claims Act under 31 U.S.C. §§3729-3731 or qui tam
action brought pursuant to 31 U.S.C. §3729 et seq.; (E) has been made a party to
any other action by any governmental authority that may prohibit it from selling
products to any governmental or other purchaser pursuant to any law; or (F) was
or has become subject to any federal, state, local governmental or private payor
civil or criminal investigations or inquiries, proceedings, validation review,
program integrity review or statement of charges involving and/or related to its
compliance with Healthcare Laws or involving or threatening its participation in
Medicare, Medicaid or other Third Party Payor Programs or its billing practices
with respect thereto.

 

5.04                        Pending Litigation.  There are no judgments or
judicial or administrative orders, proceedings or investigations (civil or
criminal) pending, or to the knowledge of any Borrower, threatened, against any
Borrower in any court or before any Governmental Authority or arbitration board
or tribunal, other than as set forth on Schedule 5.04 hereto, none of which
(including matters set forth on Schedule 5.04), if adversely determined could
reasonably be expected to cause a Material Adverse Effect.  No Borrower is in
default with respect to any order of any court, Governmental Authority,
regulatory agency or arbitration board or tribunal.  No Shareholder or executive
officer of any Borrower has been indicted or convicted in connection with or is
engaging in any criminal conduct, or is currently subject to any lawsuit or
proceeding or under investigation in connection with any anti-racketeering or
other conduct or activity.

 

5.05                        Medicaid and Medicare Cost Reporting.  The Medicaid
and Medicare cost reports of each facility and of the home office of each
Borrower for all cost reporting periods have been submitted when and as required
to (a) as to Medicaid, the state agency, or other CMS-designated agent or agent
of such state agency, charged with such responsibility or (b) as to Medicare,
the Medicare intermediary or other CMS-designated agent charged with such
responsibility.  No cost report indicates and no audit has resulted in any
determination that any Borrower was overpaid for Medicaid and Medicare by One
Hundred Thousand Dollars ($100,000) or more in any of the most recent three
(3) fiscal years covered by such audit.

 

5.06                        Title to Collateral.  Each Borrower has good and
marketable title to all the Collateral it respectively purports to own, free
from co-owners, liens, claims and encumbrances, except (a) those of Lender,
(b) those listed on Schedule 5.06 hereto (“Permitted Liens”) and (c) liens
securing purchase money indebtedness permitted pursuant to
Section 7.12(c) hereof.  The possession and use of the Collateral does not and
will not infringe, misappropriate or otherwise violate the intellectual property
rights of any property.

 

17

--------------------------------------------------------------------------------


 

5.07                        Governmental Consent.  Neither the nature of any
Borrower or of any Borrower’s business or Property, nor any relationship between
any Borrower and any other Person, nor any circumstance affecting any Borrower
in connection with the execution, issuance and/or delivery of this Agreement or
the Revolving Note is such as to require a consent, approval or authorization
of, or filing, registration or qualification with, any Governmental Authority on
the part of any such Borrower in connection with the execution and delivery of
this Agreement or the issuance or delivery of the Revolving Note or other Loan
Documents.

 

5.08                        Taxes.  All tax returns required to be filed by
Borrowers, or any of them, in any jurisdiction have in fact been filed, and all
Taxes, assessments, fees and other governmental charges upon Borrowers, or any
of them, or upon any of their respective Property, income or franchises, which
are shown to be due and payable on such returns have been paid, except for those
Taxes being contested in good faith with due diligence by appropriate
proceedings and for which appropriate reserves have been maintained under GAAP. 
No Borrower is aware of any proposed additional tax assessment or tax to be
assessed against or applicable to any Borrower that could reasonably be expected
to cause a Material Adverse Effect.

 

5.09                        Financial Statements.

 

(a)                                 Each Borrower’s internally prepared balance
sheet as of December 31, 2012,and each Borrower’s internally prepared quarterly
balance sheet as of December 31, 2012, and the related income statements and
statements of cash flows as of such dates (complete copies of which have been
delivered to Lender), have been prepared in accordance with GAAP and present
fairly, accurately and completely the financial position of such Borrower as of
such dates and the results of such Borrower’s operations for such periods.

 

(b)                                 Since December 31, 2012, there has been no
event or circumstance that has had or could reasonably be expected to have a
Material Adverse Effect.

 

(c)                                  The fiscal year for each Borrower currently
ends on the date set forth on Schedule 5.09 hereto.  Each Borrower’s  federal
tax identification number and organization number are as set forth on Schedule
5.09 hereto.

 

5.10                        Full Disclosure.  Neither the financial statements
referred to in Section 5.09 hereof, nor this Agreement or related agreements and
documents or any written statement furnished by any Borrower to Lender in
connection with the negotiation of the Credit Facility and contained in any
financial statements or documents relating to any Borrower contain any untrue
statement of a material fact or omit a material fact necessary to make the
statements contained therein or herein not misleading.

 

5.11                        Guarantees, Contracts, etc.

 

(a)                                 No Borrower owns nor holds partnership
interests or equity or long term debt investments in, has any outstanding
advances to, or serves as guarantor, surety or accommodation maker for the
obligations of, or has any outstanding borrowings from, any Person except as
described in Schedule 5.11 hereto.

 

(b)                                 No Borrower is a party to any contract or
agreement, or subject to any charter or other entity restriction which could
reasonably be expected to cause a Material Adverse Effect.

 

(c)                                  Except as otherwise specifically provided
in this Agreement, no Borrower has agreed or consented to cause or permit any of
the Collateral whether now owned or hereafter acquired to

 

18

--------------------------------------------------------------------------------


 

be subject in the future (upon the happening of a contingency or otherwise) to a
lien or encumbrance not permitted by this Agreement.

 

5.12                        Compliance with Laws.

 

(a)                                 No Borrower is in violation of, has received
written notice that it is in violation of, or has knowingly caused any Person to
violate, any applicable statute, regulation or ordinance of the United States of
America, or of any state, city, town, municipality, county or of any other
jurisdiction, or of any agency, or department thereof, (including environmental
laws and regulations), which could reasonably be expected to cause a Material
Adverse Effect.

 

(b)                                 Each Borrower is current with all reports
and documents required to be filed with any state or federal securities
commission (if any) or similar agency and is in full compliance with all
applicable rules and regulations of such commissions, except where such failure
to so comply could not reasonably be expected to cause a Material Adverse
Effect.

 

5.13                        Other Associations.  No Borrower is engaged in nor
has an interest in any joint venture or partnership with any other Person or has
any Subsidiaries or Affiliates, except as described on Schedule 5.13 hereto.

 

5.14                        Environmental Matters.  Except as disclosed on
Schedule 5.14 hereto, no Borrower has knowledge:

 

(a)                                 of violations of any Environmental Laws on
any of the real property where any Borrower maintains operations or has its
personal property, or where any Collateral is located;

 

(b)                                 of any claims or actions pending or
threatened, or claims or actions in the past during Borrower’s period of
ownership, against Borrower or any of such real property by any governmental
entity or agency or by any other person or entity relating to Hazardous
Substances or pursuant to any Environmental Laws;

 

(c)                                  of the presence of any Hazardous Substances
on any of such real property;

 

(d)                                 of any such real property ever having been
used by any of the Borrowers or, to the best of Borrowers’ knowledge any other
person, to refine, produce, store, handle, transfer, process, transport, or
dispose of Hazardous Substances other than in full compliance with Environmental
Laws;

 

(e)                                  of storage tanks (including petroleum or
heating oil storage tanks), underground or above-ground, present on or under any
of such real property, or that have been on or under any such real property but
removed therefrom;

 

(f)                                   of any on-site spills, releases,
discharges, disposal, or storage of Hazardous Substances that have occurred or
are presently occurring on any of such real property; or

 

(g)                                  of any spills, releases, discharges,
disposal, or storage of Hazardous Substances that have occurred or are presently
occurring on any other real property as a result of the conduct, action, or
activities of any Borrower.

 

5.15                        Capital Stock.  The authorized and outstanding
Capital Stock of each Borrower is as set forth on Schedule 5.15 hereto.  All of
the Capital Stock and equity interests of each Borrower have been duly and
validly authorized and issued and are fully paid and non-assessable and have
been sold and

 

19

--------------------------------------------------------------------------------


 

delivered to the holders thereof in compliance with, or under valid exemption
from, all Federal and state laws and the rules and regulations of all regulatory
bodies thereof governing the sale and delivery of securities.  Except for the
rights and obligations set forth in Schedule 5.15 hereto, there are no
subscriptions, warrants, options, calls, commitments, rights or agreements by
which any Borrower or any of the Shareholders of any Borrower is bound relating
to the issuance, transfer, voting or redemption of its Capital Stock or any
preemptive rights held by any Person with respect to the Capital Stock of any
such Borrower.  Except as set forth in Schedule 5.15 hereto, no Borrower has
issued any securities convertible into or exchangeable for its Capital Stock or
any options, warrants or other rights to acquire such Capital Stock or
securities convertible into or exchangeable for such Capital Stock.

 

5.16                        Lockboxes.  The Government Lockbox and the
Commercial Lockbox are the only lockbox accounts maintained by Borrowers, and
each Obligor of an Eligible Account has been directed by the notice attached as
Exhibit 4.02(c) to this Agreement, and is required to, remit all payments with
respect to such Account for deposit in the Commercial Lockbox (other than the
Obligors of Government Accounts which have been directed by the notice attached
as Exhibit 4.02(d) to this Agreement to remit all payments with respect to such
Accounts for deposit in the Government Lockbox).

 

5.17                        Borrowing Base Certificates.  Each Borrowing Base
Certificate signed by Borrowers, on behalf of Borrowers, contains and will
contain an accurate summary of all Eligible Accounts of Borrowers contained in
the Borrowing Base as of its date.

 

5.18                        Security Interest.  The Borrowers represent and
warrant to Lender that except for the Permitted Liens, (a) upon the filing of
UCC financing statements covering the Collateral in all required jurisdictions,
this Agreement creates a valid, perfected, first priority and exclusive security
interest in all Property of the Borrowers as to which perfection may be achieved
by filing, (b) Lender’s security interests in the Collateral constitute, and
will at all times constitute, first priority and exclusive liens on the
Collateral, and (c) each Borrower is, or will be at the time additional
Collateral is acquired by such Borrower, the absolute owner of such additional
Collateral with full right to pledge, sell, transfer and create a security
interest therein, free and clear of any and all claims or liens other than
Permitted Liens.

 

5.19                        Accounts.

 

(a)                                 No Borrower has done nor shall do anything
to interfere with the collection of the Accounts and no Borrower shall amend or
waive the terms or conditions of any Account or any related Contract in any
material adverse manner without Lender’s prior written consent.

 

(b)                                 Each Borrower has made and will continue to
make all payments to Obligors necessary to prevent any Obligor from offsetting
any earlier overpayment to such Borrower against any amounts such Obligor owes
on an Account.

 

5.20                        ERISA.  Borrowers and each other member of
Borrowers’ Controlled Group have fulfilled their obligations under the minimum
funding standards of, and are in compliance in all material respects with, ERISA
and the Code to the extent applicable to it and, other than a liability for
premiums under Section 4007 of ERISA, have not incurred any liability to the
PBGC or a Plan under Title IV of ERISA.  Borrowers and their Subsidiaries and/or
Affiliates have no contingent liabilities with respect to any post-retirement
benefits under a welfare plan, as defined in Section 3(1) of ERISA, other than
liability for continuation coverage described in Article 6 of Title 1 of ERISA.

 

5.21                        Representations and Warranties for each Loan.  As of
each date that Borrowers shall request any Loan, each Borrower shall be deemed
to make, with respect to each Eligible Account included in the Borrowing Base,
each of the following representations and warranties:

 

20

--------------------------------------------------------------------------------


 

(a)                                 Such Account satisfies each of the
conditions of an Eligible Account.

 

(b)                                 All information relating to such Account
that have been delivered to Lender is true, complete and correct in all material
respects.  With respect to each such Account that has been billed, the
corresponding Borrower has delivered to the Obligor all requested supporting
claim documents and all information set forth in the bill and supporting claim
documents is true, complete and correct in all material respects.

 

(c)                                  There is no lien or adverse claim in favor
of any third party, nor any filing against any Borrower, as debtor, covering or
purporting to cover any interest in such Account.

 

(d)                                 Such Account is (i) payable in an amount not
less than its Estimated Net Value by the Obligor identified by Borrowers as
being obligated to do so, and is recognized as such by the Obligor, (ii) the
legally enforceable obligation of such Obligor, and (iii) an account  or general
intangible within the meaning of the UCC, or is a right to payment under a
policy of insurance or proceeds thereof, and is not evidenced by any instrument
or chattel paper.  There is no payor other than the Obligor identified by
Borrowers as the payor primarily liable on such Account.

 

(e)                                  No such Account (i) requires the approval
of any third person for such Account to be assigned to Lender hereunder, (ii) is
subject to any legal action, proceeding or investigation (pending or
threatened), dispute, set-off, counterclaim, defense, abatement, suspension,
deferment, deductible, reduction or termination by the Obligor, or (iii) is
past, or within one hundred eighty (180) days of, the statutory limit for
collection applicable to the Obligor.

 

(f)                                   Such Borrower does not have any guaranty
of, letter of credit support for, or collateral security for, such Account,
other than any such guaranty, letter of credit or collateral security as has
been assigned to Lender.

 

(g)                                  The services constituting the basis of such
Account (i) were medically necessary for the patient and (ii) at the time such
services were rendered, were fully covered by the insurance policy or Contract
obligating the applicable Obligor to make payment with respect to such Account
(and the corresponding Borrower has verified such determination), and (iii) the
patient received such services in the ordinary course of such Borrower’s
business.

 

(h)                                 The fees and charges charged for the
services constituting the basis for such Account were when rendered and are
currently consistent with (i) the usual, customary and reasonable fees charged
by Borrowers or (ii) pursuant to negotiated fee contracts, or imposed fee
schedules, with or by the applicable Obligors.

 

(i)                                     The Obligor with respect to such Account
is located in the United States, and is (i) a party which in the ordinary course
of its business or activities agrees to pay for healthcare services received by
individuals, including commercial insurance companies and non-profit insurance
companies issuing health, or other types of insurance, employers or unions,
self-insured healthcare organizations, preferred provider organizations, and
health insured, prepaid maintenance organizations, (ii) a state, an agency or
instrumentality of a state or a political subdivision of a state, or (iii) the
United States or an agency or instrumentality of the United States.

 

(j)                                    The insurance policy or Contract
obligating an Obligor to make payment (i) does not prohibit the transfer of such
payment obligation from the patient to the corresponding Borrower and (ii) is
and was in full force and effect and applicable to the patient at the time the
services constituting the basis for such Account were performed.

 

21

--------------------------------------------------------------------------------


 

(k)                                 The representations and warranties made by
Borrowers in the Loan Documents and all financial or other information delivered
to Lender with respect to Borrowers and such Account do not contain any untrue
statement of material fact or omit to state a material fact necessary to make
the statement made not misleading.

 

(l)                                     If requested by Lender, a copy of each
related Contract to which each Borrower is a party has been delivered to Lender
unless any such Borrower shall have, prior to the related Funding Date,
certified in an Officer’s Certificate that such delivery is prohibited by the
terms of the Contract or by law, and the circumstances of such prohibition.

 

(m)                             The services giving rise to such Account have
been properly recorded in the corresponding Borrower’s accounting system.

 

(n)                                 Such Account was in any event billed no
later than thirty (30) days after the date the services or goods giving rise to
such Account were rendered as provided, as applicable, and each bill contains an
express direction requiring the Obligor to remit payments to either the
Government Lockbox or Commercial Lockbox, as applicable.

 

(o)                                 Such Account has an Estimated Net Value
which, when added to the Estimated Net Value of all other Accounts owing by the
same Obligor and which constitute Eligible Accounts hereunder, does not exceed
any applicable Concentration Limit.

 

(p)                                 Neither such Account nor the related
Contract contravenes any laws, rules or regulations applicable thereto
(including laws, rules and regulations relating to usury, consumer protection,
truth-in-lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy) and no party to such
related Contract is in violation of any such law, rule or regulation in
connection with such Contract.

 

(q)                                 As of the applicable Funding Date, to the
best of Borrowers’ knowledge, no Obligor on such Account is bankrupt, insolvent,
or is unable to make payment of its obligations when due, and no other fact
exists which would cause any Borrower reasonably to expect that the amount
billed to the related Obligor for such Account will not be paid in full when
due.

 

5.22                        Interrelatedness of Borrowers.  The business
operations of each Borrower are interrelated and complement one another, and
such companies have a common business purpose, with intercompany bookkeeping and
accounting adjustments used to separate their respective Properties, liabilities
and transactions.  To permit their uninterrupted and continuous operation, such
companies now require and will from time to time hereafter require funds for
general business purposes.  The proceeds of Advances under the Credit Facility
will directly or indirectly benefit each Borrower hereunder severally and
jointly, regardless of which Borrower requests or receives part or all of the
proceeds of such Loan.

 

5.23                        Commercial Tort Claims.  Borrowers have no
commercial tort claims against any third parties, except as shown on Schedule
5.23 hereto.

 

5.24                        Letter-of-Credit Rights.  Borrowers have no
letter-of-credit rights (as defined in the UCC) except as shown on Schedule 5.24
hereto.

 

5.25                        Intellectual Property.  Except as shown on Schedule
5.25 hereto and made part hereof, (a) Borrowers do not require any copyrights,
patents, trademarks, other intellectual property or other general intangibles
(as defined in the UCC), or any license(s) to use any patents, trademarks or
other intellectual property in order to (i) provide services to their customers,
(ii) bill Obligors and collect

 

22

--------------------------------------------------------------------------------


 

therefrom, in the ordinary course of business or (iii) otherwise conduct
Borrowers’ business as presently conducted, and (b) Borrowers have not granted
an exclusive license to any party that relates to Borrowers’ intellectual
property.  All of Borrowers’ rights in their intellectual property are
enforceable, valid and subsisting.  No action, suit, demand, charge or claim has
been made or threatened which challenges the enforceability or validity of
Borrowers’ intellectual property.

 

5.26                        Solvency.  On the Closing Date and immediately prior
to and after giving effect to each borrowing hereunder and the use of the
proceeds thereof, with respect to each Borrower (a) the fair value of its assets
is greater than the amount of its liabilities (including disputed, contingent
and unliquidated liabilities) as such value is established and liabilities
evaluated, (b) the present fair saleable value of its assets is not less than
the amount that will be required to pay the probable liability on its debts as
they become absolute and matured, (c) it is able to realize upon its assets and
pay its debts and other liabilities (including disputed, contingent and
unliquidated liabilities) as they mature in the normal course of business,
(d) it does not intend to, and does not believe that it will, incur debts or
liabilities beyond its ability to pay as such debts and liabilities mature, and
(e) it is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its property would constitute
unreasonably small capital.

 

5.27                        Schedules.  Each of the Schedules attached to this
Agreement sets forth a true, correct and complete description of the matter or
matters covered thereby.

 

ARTICLE 6

 

AFFIRMATIVE COVENANTS

 

Each Borrower covenants that until all of Borrowers’ Obligations to Lender are
paid and satisfied in full and the Credit Facility has been terminated:

 

6.01                        Payment of Taxes and Claims.  Each Borrower shall
pay, before they become delinquent, all Taxes, assessments and governmental
charges or levies imposed upon it or upon such Borrower’s Property, except for
those being contested in good faith with due diligence by appropriate
proceedings and for which appropriate reserves have been maintained under GAAP.

 

6.02                        Maintenance of Insurance, Financial Records and
Existence.

 

(a)                                 Required Insurance - Borrowers shall
maintain or cause to be maintained insurance on Borrowers’ Property against
fire, flood, casualty, public liability, business interruption and such other
hazards, as well as general liability, medical malpractice insurance and other
liability insurance related to the business of the Borrowers required by Lender,
all in such amounts, with such deductibles and with such insurers as are at all
times reasonably satisfactory to Lender (the “Required Insurance”).  All of the
policies relating to the Required Insurance shall contain standard “lender loss
payable” and “additional insured” clauses issued in favor of Lender pursuant to
which all losses thereunder shall be paid to Lender as Lender’s interests may
appear.  Such policies shall expressly provide that the Required Insurance
cannot be altered or canceled without thirty (30) days prior written notice to
Lender and shall insure Lender notwithstanding the act or neglect of the
insured.  At or prior to Closing, Borrowers shall furnish Lender with insurance
certificates certified as true and correct and being in full force and effect as
of the Closing Date or such other evidence of the Required Insurance as Lender
may require.  In the event Borrowers fail to procure or cause to be procured any
of the Required Insurance or to timely pay or cause to be paid the premium(s) on
any of the Required Insurance, Lender may do so for Borrowers, but Borrowers
shall continue to be liable for the same.  Borrowers further covenant that all
insurance premiums owing under Borrowers’ current casualty policy have been
paid.  Borrowers also agree to notify

 

23

--------------------------------------------------------------------------------


 

Lender, promptly, upon any Borrower’s receipt of a notice of termination,
cancellation or non-renewal from its insurance company of any of the Required
Insurance.  Each Borrower hereby appoints Lender as its attorney-in-fact,
exercisable at Lender’s option, to endorse any check which may be payable to
such Borrower in order to collect the proceeds of the Required Insurance.

 

(b)                                 Financial Records - Borrowers shall keep
current and accurate books of records and accounts in which full and correct
entries will be made of all of Borrowers’ business transactions, and will
reflect in Borrowers’ financial statements adequate accruals and appropriations
to reserves, all in accordance with GAAP.  No Borrower shall change its
respective fiscal year end date without prior written notice thereof to Lender.

 

(c)                                  Existence and Rights - Each Borrower shall
do (or cause to be done) all things necessary to preserve and keep in full force
and effect its legal existence, good standing, rights and franchises.

 

6.03                        Business Conducted.  Each Borrower shall continue in
the business presently operated by it using its best efforts to maintain its
customers.  No Borrower shall engage, directly or indirectly,  in any line of
business substantially different from the businesses conducted by it immediately
prior to the Closing Date.

 

6.04                        Litigation.  Borrowers shall give prompt notice to
Lender of any litigation claiming in excess of Fifty Thousand Dollars ($50,000)
from Borrowers, or any of them, or which could reasonably be expected to cause a
Material Adverse Effect.

 

6.05                        Taxes.  Borrowers shall pay all Taxes when due
(other than taxes based upon or measured by Lender’s income or revenues), if
any, in connection with the Loans and/or the recording of any financing
statements or other Loan Documents.  The Obligations of Borrowers under this
section shall survive the payment of Borrowers’ Obligations under this Agreement
and the termination of this Agreement.

 

6.06                        Financial Covenants.  Borrowers shall perform and
comply with each of the following financial covenants as reflected and computed
from their financial statements:

 

(a)                                 Minimum Fixed Charge Coverage Ratio. 
Borrowers shall cause ADK to maintain at all times a Fixed Charge Coverage Ratio
measured quarterly at the end of the fiscal quarter ending June 30, 2013, and at
the end of each fiscal quarter thereafter, of at least 1.10:1.

 

(b)                                 Maximum Loan Turn Days.  Borrowers and
Affiliated Borrowers shall maintain at all times a Maximum Loan Turn Days,
measured quarterly at the end of the fiscal quarter ending September 30, 2013,
and at the end of each fiscal quarter thereafter, of not greater than 40 days.

 

6.07                        Financial and Business Information.  Borrowers shall
deliver to Lender the following (all to be in form and substance satisfactory to
Lender):

 

(a)                                 Financial Statements and Collateral Reports.

 

(i)                                     as soon as available but in any event,
within one hundred twenty (120) days after the end of each fiscal year of ADK,
deliver (or cause to be delivered) financial statements of ADK for such year
which present fairly ADK’s financial condition, including the balance sheet of
ADK as at the end of such fiscal year and a statement of cash flows and income
statement for such fiscal year, all on a consolidated and consolidating basis,
setting forth in the consolidated statements in comparative

 

24

--------------------------------------------------------------------------------


 

form, the corresponding figures as at the end of and for the previous fiscal
year, all in reasonable detail, including all supporting schedules, and audited
by independent public accountants of recognized standing, selected by ADK and
reasonably satisfactory to Lender, and prepared in accordance with GAAP;

 

(ii)                                  as soon as available but in any event
within forty-five (45) days after the end of each fiscal quarter deliver to
Lender ADK’s internally prepared quarterly consolidated and consolidating
financial statements, along with year to date information, including a balance
sheet, income statement and statement of cash flows with respect to the periods
measured;

 

(iii)                               as soon as available but in any event within
forty-five (45) days after the end of each fiscal quarter deliver to Lender each
Borrower’s internally prepared quarterly financial statements, along with year
to date information, including a balance sheet, income statement and statement
of cash flows with respect to the periods measured;

 

(iv)                              promptly upon request, deliver such other
information concerning Borrowers as Lender may from time to time request,
including Medicare and Medicaid cost reports and audits, annual reports,
security law filings and reports to any security holders;

 

(v)                                 at least thirty (30) days prior to the first
day of each fiscal year an annual consolidated projected income statement for
ADK for such year, prepared on a monthly basis;

 

(vi)                              contemporaneously with delivery of the annual
financial statements referred to in clause (i) above, census data for each
Borrower and a good standing certificate from each Borrower’s jurisdiction of
organization evidencing that such Borrower remains in good standing in, and
continues to be organized under the laws of, such jurisdiction;

 

(vii)                           on or before July 31, 2013, ADK’s annual audited
consolidated and consolidating balance sheet as of December 31, 2012,
accompanied by reports thereon from ADK’s independent certified public
accountants, and ADK’s quarterly consolidated balance sheet as of December 31,
2012, and the related income statements and statements of cash flows as of such
dates, prepared in accordance with GAAP and presenting fairly, accurately and
completely the financial position of ADK as of such dates and the results of its
operations for such periods;

 

(viii)                        on or before June 30, 2013, each Borrower’s
internally prepared balance sheet as of March 31, 2013, and each Borrower’s
internally prepared quarterly balance sheet as of March 31, 2013, and the
related income statements and statements of cash flows as of such dates,
prepared in accordance with GAAP and presenting fairly, accurately and
completely the financial position of such Borrower as of such dates and the
results of such Borrower’s operations for such periods;

 

(ix)                              on or before June 30, 2013, each of ADK’s
consolidated internally prepared balance sheet as of March 31, 2013, and ADK’s
internally prepared quarterly balance sheet as of March 31, 2013, and the
related income statements and statements of cash flows as of such dates,
prepared in accordance with GAAP and presenting fairly, accurately and
completely the financial position of ADK as of such dates and the results of
such Borrower’s operations for such periods;

 

(x)                                 on or before July 31, 2013, ADK’s Form 10-Q
(as filed with the Securities and Exchange Commission);

 

(xi)                              on or before June 30, 2013, ADK’s Form 10-K
(as filed with the Securities and Exchange Commission); and

 

25

--------------------------------------------------------------------------------


 

(xii)                           such other data, reports, statements and
information (financial or otherwise), as Lender may reasonably request.

 

(b)                                 Notice of Event of Default or Unmatured
Event of Default- promptly (but at least within 2 calendar days) upon becoming
aware of the existence of any condition or event which constitutes an Event of
Default or Unmatured Event of Default under this Agreement, a written notice
specifying the nature and period of existence thereof and what action Borrowers
are taking (and propose to take) with respect thereto;

 

(c)                                  Notice of Claimed Default - promptly upon
receipt by any Borrower, notice of default, oral or written, given to such
Borrower by any creditor for borrowed money in excess of $50,000.00; and

 

(d)                                 Subordination Agreement.  Promptly (but at
least within 2 days) of any default or breach or any event which, with the
giving of notice or lapse of time, or both, would constitute a default or
breach, under any Subordination Agreement, or any other subordination or
intercreditor agreement relative to any Indebtedness (other than the Loans or
other Obligations), a certificate of an Authorized Officer of Borrowers
specifying the nature thereof and Borrowers’ proposed response thereto, in
reasonable detail.

 

6.08                        Officer’s Certificate.  Along with the set of
financial statements delivered to Lender at the end of each fiscal quarter and
fiscal year pursuant to Section 6.07(a) hereof, deliver to Lender a certificate
(in the form of Exhibit 6.08 hereto and made a part hereof) from the chief
financial officer of Borrowers setting forth:

 

(a)                                 Covenant Compliance - the information
(including detailed calculations) required in order to establish whether
Borrowers are in compliance with the requirements of Section 6.06 as of the end
of the period covered by the financial statements then being furnished (and any
exhibits appended thereto) under Section 6.07 hereof; and

 

(b)                                 Event of Default - that the signer in his
capacity as an officer of Borrowers has reviewed the relevant terms of this
Agreement, and has made (or caused to be made under his supervision) a review of
the transactions and conditions of Borrowers from the beginning of the
accounting period covered by the financial statements being delivered therewith
to the date of the certificate, and that such review has not disclosed the
existence during such period of any condition or event which constitutes an
Event of Default or Unmatured Event of Default or if any such condition or event
existed or exists, specifying the nature and period of existence thereof and
what action Borrowers have taken or propose to take with respect thereto.

 

6.09                        Inspection.  Borrowers will permit any of Lender’s
officers or other representatives to visit and inspect any Borrower’s
location(s) or where any Collateral is kept during regular business hours to
examine and audit all of such Borrower’s  books of account, records, reports and
other papers, to make copies and extracts therefrom and to discuss its affairs,
finances and accounts with its officers, employees and independent certified
public accountants and attorneys.  Borrowers shall pay to Lender all reasonable
fees based on standard rates for such inspections, currently at the rate of
$1,000 per day, per person (plus out-of-pocket expenses). All costs, fees and
expenses incurred by Lender in connection with such inspections shall constitute
Expenses for purposes of this Agreement.

 

6.10                        Tax Returns and Reports.  At Lender’s request from
time to time, Borrowers shall promptly furnish Lender with copies of any annual
federal and state income tax returns, any other tax returns of Borrowers or any
other documents related to Taxes of the Borrowers

 

26

--------------------------------------------------------------------------------


 

6.11                        Material Adverse Developments.  Each Borrower agrees
that immediately (but at least within 2 calendar days) upon it or any of its
officers becoming aware of any development or other information which would
reasonably be expected to have a Material Adverse Effect, it shall give to
Lender telephonic, facsimile or scanned image notice specifying the nature of
such development or information and such anticipated effect.  In addition, such
verbal communication shall be confirmed by written notice thereof to Lender on
the next Business Day after such verbal notice is given.

 

6.12                        Places of Business.  Each Borrower shall give thirty
(30) days prior written notice to Lender of any changes to (a) its jurisdiction
of organization, (b) the location of any of its chief executive office or any
other places of business, or the establishment of any new, or the discontinuance
of any existing place of business, and (c) its name.

 

6.13                        Notice of Action.  Each Borrower will promptly
notify Lender in the event of any legal action, dispute, setoff, counterclaim,
defense or reduction that is or may be asserted by an Obligor with respect to
any Account that may have a material adverse effect on the collectibility of
such Account or all Accounts collectively.

 

6.14                        Verification of Information.  At the request of
Lender, Borrowers will promptly provide and verify the accuracy of information
concerning Borrowers and their Affiliates of the type provided to Lender in
connection with Lender’s decision to enter into this Agreement and such other
information concerning Borrowers and their Affiliates as Lender may reasonably
request in connection with any offering documents with respect to the
contemplated securitization of, and sale of securities backed by, the Eligible
Accounts (the “Securities”), including all information necessary to provide full
and complete disclosure of all material facts pertaining to an investment in the
Securities in compliance with federal and state securities and blue sky laws,
and such information may be published in such offering documents and relied upon
by Lender and any party arranging the offering of such Securities by Lender or
its assignee.  Such information will be true and complete in all material
respects and will not omit to state a material fact necessary to make the
statements contained in such information, in light of the circumstances under
which they were made, not misleading.

 

6.15                        Accounts Receivables Monitoring System.  Borrowers
shall permit Lender or its agents to interface its accounts receivables
monitoring system to Borrowers’ data files and will assist Lender or its agent
in completing and maintaining such interface such that the interface can
interpret, track and reconcile the Accounts Detail File provided by Borrowers.

 

6.16                        Commercial Tort Claim.  Borrowers shall provide
written notice to Lender of any commercial tort claim to which a Borrower is or
becomes a party or which otherwise inures to the benefit of a Borrower. Such
notice shall contain a sufficient description of such commercial tort claim
including the parties, the court in which the claim was commenced (if
applicable), the docket number assigned to the case (if applicable), and a
detailed explanation of the events giving rise to such claim.  Borrowers shall
grant Lender a security interest in such commercial tort claim to secure payment
of the Obligations.  Borrowers shall execute and deliver such instruments,
documents and agreements as Lender may require in order to obtain and perfect
such security interest including a security agreement or amendment to this
Agreement all in form and substance satisfactory to Lender.  Each Borrower
authorizes Lender to file (without such Borrower’s signature) financing
statements or amendments to existing financing statements as Lender deems
necessary to perfect the security interest in such commercial tort claim.

 

6.17                        Compliance with Laws.

 

(a)                                 Borrowers agree to comply with all
Applicable Laws, and all orders of any federal, state or local legislative,
administrative or judicial body or official, provided that  Borrowers may

 

27

--------------------------------------------------------------------------------


 

contest any acts, rules, regulations, orders and directions of such bodies or
officials in any reasonable manner which Lender determines will not materially
and adversely affect Lender’s rights or priorities in the Collateral.

 

(b)                                 Without limiting the generality of the
foregoing, each Borrower agrees to comply with all Environmental Laws applicable
to the ownership (to the extent such Borrower owns any real property) and/or use
of such Borrower’s real property and operation of its business, if the failure
to so comply could reasonably be expected to have a Material Adverse Effect.  No
Borrower shall be deemed to have breached any provision of this
Section 6.17(b) if (i) the failure to comply with the requirements of this
Section 6.17(b) resulted from good faith error or innocent omission, (ii) such
Borrower promptly commences and diligently pursues a cure of such breach and
(iii) such failure is cured within thirty (30) days following such Borrower’s
receipt of notice from Lender of such failure, or if such breach cannot in good
faith be cured within thirty (30) days following such Borrower’s receipt of such
notice, then such breach is cured within a reasonable time frame based on the
extent and nature of the breach and the necessary remediation, and in conformity
with any applicable consent order, consensual agreement and Applicable Law.

 

(c)                                  Borrowers will (i) maintain in full force
and effect, and free from restrictions, probations, conditions or known
conflicts which would materially impair the use or operation of any Healthcare
Facility for its current use, all Permits necessary under Healthcare Laws to
continue to receive reimbursement under all Third Party Payor Programs in which
any Borrower or any Healthcare Facility participates as of the date of this
Agreement, and (ii) provide to Lender upon request, an accurate, complete and
current list of all Participation Agreements.  Each Borrower will at all times
comply with all requirements, contracts, conditions and stipulations applicable
to such Borrower in order to maintain in good standing and without default or
limitation all such Participation Agreements.

 

6.18                        Collateral Reporting.  Borrowers agree to furnish to
Lender such information as Lender reasonably requires in connection with
monitoring the Collateral, at the times and in the manner determined by Lender,
including Medicare and Medicaid cost reports and audits.

 

6.19                        Collateral.

 

(a)                                 If any Borrower at any time holds or
acquires a commercial tort claim not shown on Schedule 5.23, such Borrower
agrees to promptly notify Lender in writing of the details thereof, and in such
writing such Borrower shall grant to Lender, a security interest in such
commercial tort claim and in the Proceeds (as defined in the UCC) thereof, all
upon the terms of this Agreement.

 

(b)                                 If any Borrower becomes a beneficiary under
any letter of credit not shown on Schedule 5.24 hereto, such Borrower agrees to
promptly notify Lender, and upon request by Lender, such Borrower agrees to
either (i) cause the issuer of such letter of credit to consent to the
assignment of the proceeds of such letter of credit to Lender, pursuant to an
agreement in form and substance satisfactory to Lender, or (ii) cause the issuer
of such letter of credit to name Lender, as the transferee beneficiary of such
letter of credit.

 

(c)                                  Each Borrower agrees to maintain such
Borrower’s rights in, and the value of, all copyrights, patents, trademarks,
other intellectual property and General Intangibles shown on Schedule 5.25
hereof, and to pay when due all payments required to maintain in effect any
licensed rights.  Borrowers shall provide Lender with adequate notice of the
acquisition of rights with respect to any additional patents, trademarks and
copyrights so that Lender may, to the extent permitted under the documentation
granting such rights or Applicable Law, perfect Lender’s security interest in
such rights in a timely manner.

 

28

--------------------------------------------------------------------------------


 

(d)                                 Borrowers, at their expense, agree to
forever warrant and defend the Collateral from any and all claims and demands of
any other person, other than holders of Permitted Liens.

 

6.20                        Intellectual Property.  Borrowers shall make all
appropriate filings and do all things necessary to maintain their rights under
the intellectual property owned and used by the Borrowers, including the filing
of registrations and continuations thereof, execution license agreements, etc. 
Further, no Borrower shall grant to any person an exclusive license to use any
of such Borrower’s intellectual property.  In the event that an action, suit,
demand, charge or claim that is made or threatened which challenges the
enforceability or validity of any Borrower’s intellectual property, Borrowers
shall give Lender immediate notice of such fact, including a detailed
description of the issue as well as the Borrowers’ plans to resolve it.

 

6.21                        Right of First Refusal.  Borrowers hereby agree that
if, at any time during the term hereof, Borrowers receive from a third party an
offer, term sheet or commitment, or Borrowers make a proposal substantially
acceptable to or accepted by any Person (all of the foregoing being referred to
as an “Offer”), which Offer provides for permanent financing, long-term
financing, short-term financing, cash flow financing, working capital financing,
accounts receivable financing, financing secured in whole or in part by assets
(tangible or intangible) or other personal property of Borrowers secured by the
Credit Facility that is intended to or will fully or partially refinance or
replace the Credit Facility, Borrowers shall, notwithstanding any
confidentiality provisions contained in such Offer, immediately notify Lender of
the Offer in writing (including all material terms of the Offer).  Lender shall
have thirty (30) Business Days after receipt thereof (the “Option Period”) to
agree, in its sole discretion, whether to provide similar financing in the place
of such Person upon substantially the same terms and conditions set forth in the
Offer and to notify Borrowers in writing of Lender’s acceptance of the Offer
(the “Acceptance Notice”).  If Borrowers have not received an Acceptance Notice
within the Option Period, Borrowers shall be free to consummate the transaction
described in the Offer with the third party providing the Offer (the “Offer
Transaction”); provided, however, that the foregoing, and Lender’s failure to
respond by issuing an Acceptance Notice, shall not be construed as a waiver of
any of the terms, covenants or conditions of the Loan Documents, including the
Termination Fee.  In the event that the Offer Transaction is not consummated
under similar terms with such Person during the ninety (90) day period following
the expiration of the Option Period, or any material term is changed, Borrowers
shall not be permitted to consummate the Offer Transaction without again
complying with this Section 6.21.  The right of first refusal granted to Lender
hereunder shall survive payment in full of all of the Revolving Loans for a
period of six (6) months following such payment.  Nothing in this Section 6.21
is intended, or shall be construed, to constitute Lender’s consent to the
consummation of any transaction described in any Offer.

 

6.22                        Post-Closing Matters.  Borrowers shall provide to
Lender (a) on or before June 28, 2013 (or such later date as may be expressly
agreed to by Lender), a deposit account control agreement in form and substance
satisfactory to Lender with respect to each Deposit Account of any Borrower
maintained with The PrivateBank and Trust Company or any of its Affiliates, and
(b) on or before June 7, 2013, (or such later date as may be expressly agreed to
by Lender), a lender’s loss payable endorsement in form and substance
satisfactory to Lender with respect to Borrowers’ property insurance.

 

ARTICLE 7

 

NEGATIVE COVENANTS

 

Each Borrower covenants that until all of Borrowers’ Obligations to Lender are
paid and satisfied in full and the Credit Facility has been terminated:

 

29

--------------------------------------------------------------------------------


 

7.01                        Merger, Consolidation, Dissolution or Liquidation.

 

(a)                                 No Borrower shall sell, lease, license,
transfer or otherwise dispose of its Property other than inventory sold to
patients/customers in the ordinary course or ordinary operation of such
Borrower’s business, without Lender’s prior written consent.

 

(b)                                 No Borrower shall merge or consolidate with,
or acquire, any other Person or commence a dissolution or liquidation, other
than through a merger with another Borrower, without Lender’s prior written
consent.

 

7.02                        Liens and Encumbrances.: No Borrower shall: 
(a) execute a negative pledge agreement with any Person covering any of the
Collateral, or (b) cause or permit or agree or consent to cause or permit in the
future (upon the happening of a contingency or otherwise) the Collateral,
whether now owned or hereafter acquired, to be subject to any lien, claim or
encumbrance other than (i) those of Lender, (ii) Permitted Liens and (iii) liens
securing purchase money indebtedness permitted pursuant to
Section 7.12(c) hereof.

 

7.03                        Negative Pledge.  No Borrower shall permit a lien or
security interest to exist on its Capital Stock nor shall any such Borrower
permit, pledge or grant a lien or security interest to exist on the Capital
Stock of its Subsidiaries and/or Affiliates.

 

7.04                        Transactions With Affiliates or Subsidiaries.

 

(a)                                 No Borrower shall enter into any transaction
with any Affiliate (other than another Borrower or any other Subsidiary of ADK)
including the purchase, sale, lease or exchange of Property, or the loaning,
capitalization or giving of funds to any such Affiliate or any Subsidiary,
unless (i) (A) such Affiliate is engaged in a business substantially related to
the business conducted by such Borrower, (B) the transaction is in the ordinary
course of and pursuant to the reasonable requirements of such Borrower’s
business and upon terms substantially the same and no less favorable to such
Borrower as it would obtain in a comparable arm’s length transactions with any
Person not an Affiliate, and (C) such transaction is not prohibited hereunder,
or (ii) the transaction involves the payment of Management Fees to Manager or
any other Affiliate of ADK in compliance with the terms and conditions of the
Subordination Agreement applicable thereto.

 

(b)                                 Except with the prior written consent of
Lender, no Borrower shall create or acquire any Subsidiary or own any Capital
Stock in any Person.  In the event that Lender permits the foregoing, Lender
may, in its sole discretion, require that such Person becomes a Borrower
hereunder.

 

(c)                                  No Borrower shall enter into any Management
Agreement with an Affiliate that provides for the payment of Management Fees
unless such Management Agreement and Management Fees are reasonably acceptable
to Lender and the parties to such Management Agreement shall have entered into a
Subordination Agreement that is in form and substance acceptable to Lender.

 

7.05                        Guarantees.  No Borrower shall become or be liable,
directly or indirectly, primary or secondary, matured or contingent, in any
manner, whether as guarantor, surety, accommodation maker, or otherwise, for the
existing or future indebtedness of any kind of any other Person, except
endorsements in the ordinary course of business of negotiable instruments for
deposit or collection.

 

7.06                        Investments.  Without Lender’s prior written
consent, no Borrower shall make any Investments, except:

 

30

--------------------------------------------------------------------------------


 

(a)                                 Investments consisting of cash or Cash
Equivalents;

 

(b)                                 Investments consisting of Accounts and
promissory notes created, acquired or made and trade credit extended in the
ordinary course of business and payable or dischargeable in accordance with
customary trade terms;

 

(c)                                  Investments consisting of Capital Stock,
obligations, securities or other property received in settlement of Accounts
from financially troubled obligors in the ordinary course of business;

 

(d)                                 Investments existing as of the Closing Date
and set forth on Schedule 7.06 hereto;

 

(e)                                  Guarantees permitted by Section 7.05
hereof;

 

(f)                                   Investments in any other Borrower that is
a Borrower prior to giving effect to such Investment or in other Affiliates of
ADK made in the ordinary course of business; and

 

(g)                                  Investments permitted under Section 7.04.

 

7.07                        Loans to Other Persons.  No Borrower shall make or
be permitted to have outstanding any loans, advances or extensions of credit to
any Person.  Borrowers may make intercompany loans to other Borrowers or
Affiliates of ADK in the ordinary course of business (collectively,
“Intercompany Loans”) subject to the following: (i) each Borrower hereby
subordinates to the payment in full and performance of the Obligations the
payment of all Intercompany Loans owing to such Borrower by any other Borrower
or other Affiliate of ADK, howsoever arising, due or owing or whether
heretofore, now or hereafter existing, (ii) payments by such Borrower or other
Affiliate of ADK on any such Intercompany Loan owing by it to a Borrower may be
made in the ordinary course of business but shall only be made directly to
Lender for application to the Obligations, including to cash collateralize any
Obligations that are contingent in nature, in accordance with the terms of this
Agreement, and (iii) such Intercompany Loans shall be documented prior to the
disbursement of the loan proceeds with such promissory notes, loan agreements
and collateral documents as Lender may require in its sole discretion.

 

7.08                        Change in Ownership/Management.  No Borrower shall
permit (a) its current Shareholders to at any time own, legally or beneficially,
less than one hundred percent (100%) of the aggregate voting interest of all
classes of Capital Stock of such Borrower entitled to vote generally, or (b) a
change in the majority of directors of ADK, unless approved by the then majority
of directors.  In addition, unless consented to by Lender, or if a replacement
acceptable to Lender is employed within ninety (90) days of any terminations,
Boyd P. Gentry and at least one other senior officer of ADK acceptable to Lender
shall continue as senior management of ADK actively involved in the day-to-day
management of ADK and ADK (either directly or through Manager and AdCare
Operations, LLC) shall continue as senior management of Borrowers actively
involved in the day-to-day management of such Borrowers.

 

7.09                        Subordinated Debt Payments.

 

(a)                                 No Borrower shall make any payment in
contravention of the terms and conditions of the Subordination Agreements.

 

(b)                                 No Borrower shall pay any Management Fees in
contravention of the terms and conditions of the Subordination Agreement
applicable thereto.

 

31

--------------------------------------------------------------------------------


 

7.10                        Distributions.  Borrowers shall not declare or pay
or make any forms of Distributions to its Shareholders, Affiliates, officers or
directors or their respective successors or assigns, nor may any Borrower
declare to pay or make any form of Distribution, if, in either case, an
Unmatured Event of Default or Event of Default has occurred at the time thereof
or would result therefrom.

 

7.11                        No Change in Business.  No Borrower shall engage in
any line of business which has not been disclosed in writing to Lender prior to
the date hereof without Lender’s prior written consent.

 

7.12                        Indebtedness.  Without Lender’s prior written
consent, Borrower shall not create, incur, assume or suffer to exist any
Indebtedness (exclusive of trade debt) except (subject to compliance with
Section 6.06 hereof):

 

(a)                                 Indebtedness to Lender,

 

(b)                                 Indebtedness specifically identified on
Schedule 7.12 hereto (but excluding any refinancings, refundings, renewals, or
extensions thereof);

 

(c)                                  Indebtedness constituting purchase money
indebtedness for the financing of capital expenditures so long as such
Indebtedness is secured only by a security interest in the equipment being
financed and so long as such Indebtedness does not cause, or result in, an Event
of Default or Unmatured Event of Default;

 

(d)                                 Indebtedness of Borrower to any other
Borrower;

 

(e)                                  Unfunded pension or employment benefit plan
obligations not constituting an Event of Default;

 

(f)                                   Indebtedness resulting from judgments not
otherwise constituting an Event of Default;

 

(g)                                  Indebtedness arising from the honoring by a
bank of checks or similar instruments against insufficient funds;

 

(h)                                 Indebtedness in respect of taxes,
assessments, governmental charges or levies or claims of customs authorities and
claims for labor, worker’s compensation, materials and supplies;

 

(i)                                     Short-term unsecured trade credit
incurred in the ordinary course of business;

 

(j)                                    Credit card debt incurred by or on behalf
of Borrowers’ directors, managers, members, officers, employees or agents in
connection with their duties on behalf of Borrowers in the ordinary course of
business, provided all such credit card debt together shall not exceed in the
aggregate Fifty Thousand Dollars ($50,000) at any one time outstanding; and

 

(k)                                 Indebtedness constituting Subordinated Debt.

 

ARTICLE 8

 

DEFAULT

 

8.01                        Events of Default.  Each of the following events
shall constitute an event of default (“Event of Default”) and Lender shall
thereupon have the option to declare the Obligations immediately

 

32

--------------------------------------------------------------------------------


 

due and payable, all without demand, notice, presentment or protest or further
action of any kind (it also being understood that the occurrence of any of the
events or conditions set forth in Sections 8.01(i), (j), (k), (l) or (q) shall
automatically cause an acceleration of the Obligations without notice or
demand):

 

(a)                                 Payments.  If Borrowers fail to make any
payment of principal, interest, or any other charges, fees, Expenses or other
monetary obligations owing to Lender, arising out of or incurred in connection
with this Agreement on the date when such payment is due and payable and such
failure continues for a period of one (1) Business Day; provided, however, that
the one (1) Business Day grace period shall not be applicable if such payments
are due and payable due to maturity, acceleration or demand, whether following
an Event of Default or otherwise;

 

(b)                                 Particular Covenant Defaults.  (i) if any
Borrower fails to perform, comply with or observe any covenant or undertaking
contained in Section 6.06 of this Agreement, or (ii) if any Borrower fails to
perform, comply with or observe any covenant or undertaking contained in this
Agreement not otherwise described in this Section 8.01, and such failure
continues for a period of five (5) Business Days after the earlier of a Borrower
becoming aware of such failure or a Borrower receiving written notice of such
failure;

 

(c)                                  Financial Information.  If any statement,
report, financial statement, or certificate made or delivered by a Borrower or
any of their officers, employees or agents, to Lender is not true and correct,
in all material respects, when made;

 

(d)                                 Uninsured Loss.  If there shall occur any
uninsured damage to or loss, theft, or destruction in excess of $50,000.00 with
respect to any portion of any Borrower’s Property;

 

(e)                                  Warranties or Representations.  If any
warranty, representation or other statement by or on behalf of Borrowers, or any
of them, contained in or pursuant to this Agreement, any Loan Document, or in
any document, agreement or instrument furnished in compliance with, relating to,
or in reference to this Agreement, is false, erroneous, or misleading in any
material respect when made;

 

(f)                                   Agreements with Others.  If Borrowers, or
any of them, shall default beyond any grace period under any agreement with
respect to any Indebtedness or Subordinated Debt and (i) such default consists
of the failure to pay any principal, premium or interest with respect to such
Indebtedness or (ii) such default consists of the failure to perform any
covenant or agreement with respect to such Indebtedness, if the effect of such
default is to cause or permit such Indebtedness to become due prior to its
maturity date or prior to its regularly scheduled date of payment;

 

(g)                                  Other Agreements with Lender.

 

(i)                                     The occurrence of any default or event
of default (after giving effect to any applicable grace cure period) under any
of the other Loan Documents;

 

(ii)                                  any of the other Loan Documents ceases to
be valid, binding and enforceable in accordance with its terms; and

 

(iii)                               Borrowers, or any of them, breach or violate
the terms of, or if a default or an event of default, occurs under, any other
existing or future agreement (related or unrelated) between or among Borrowers,
or any of them and Lender, including any lease agreements or finance agreements
with any affiliate of Lender;

 

33

--------------------------------------------------------------------------------


 

(h)                                 Judgments.  If any final judgment for the
payment of money in excess of $50,000.00 shall be rendered against Borrowers, or
any of them, which is not fully and unconditionally covered by insurance (such
coverage to be acknowledged in writing by a financially sound and reputable
insurance company) or an appeal bond, or for which such Person has not
established a cash or cash equivalent reserve in the amount of such judgment
each in the form, substance and amount satisfactory to Lender in its sole
discretion;

 

(i)                                     Assignment for Benefit of
Creditors, etc.  If Borrowers, or any of them, calls a meeting of the creditors
of any Borrower for the purpose of compromising such Borrower’s debts or
obligations, or makes or proposes an assignment for the benefit of creditors
generally, offers a composition or extension to creditors, or makes or sends
notice of an intended bulk sale of any business or assets now or hereafter owned
or conducted by any Borrower which might materially and adversely affect such
Person;

 

(j)                                    Bankruptcy, Dissolution, etc.  Upon the
commencement of any action for the bankruptcy, insolvency, receivership,
assignment for the benefit of creditors, dissolution or liquidation, or similar
proceeding under any federal or state law, of Borrowers, or any of them, or the
commencement of any proceeding to avoid any transaction entered into by
Borrowers, or any of them, or the commencement of any case or proceeding for
reorganization or liquidation of Borrowers’, or any of their debts under the
United States Bankruptcy Code or any other state or federal law now or hereafter
enacted for the relief of debtors, whether instituted by or against any
Borrower; provided, however, that Borrowers shall have ten (10) days to contest
such proceeding and thirty (30) days from the commencement of the action to
obtain the dismissal or discharge of involuntary proceedings filed against a
Borrower, it being understood that during such ten (10) and thirty (30) day
periods, respectively, Lender shall be not obligated to make Advances hereunder
and Lender may seek adequate protection, stay relief, right to setoff or
recoupment, and/or any other right or remedy deemed necessary in the sole
discretion of Lender in any bankruptcy proceeding;

 

(k)                                 Receiver. Upon the appointment of a
receiver, liquidator, custodian, trustee or similar official or fiduciary for
Borrowers, or any of them, or for any of any such Borrower’s Property;

 

(l)                                     Execution Process, Seizure, etc.  The
issuance of any execution or distraint process against any Borrower, or any of
them, or any Property of any such Borrower is seized by any governmental entity,
federal, state or local;

 

(m)                             Termination of Business.  If Borrowers, or any
of them, cease any material portion of their business operations as presently
conducted or any Borrower fails to generally meet its debts as those debts
mature;

 

(n)                                 Plans, etc.  Any Borrower or ERISA Affiliate
shall (i) engage in any “prohibited transaction” as defined in ERISA, (ii) incur
any “accumulated funding deficiency” as defined in ERISA, (iii) incur any
“reportable event” as defined in ERISA, (iv) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan or Multiemployer Plan,
(v) become subject to the assertion of a material claim (other than routine
claims for benefits) against any “plan” (as defined in ERISA) or against any
Borrower or ERISA Affiliate in connection with any such plan, (vi) receive from
the Internal Revenue Service notice of the failure of any “plan” (as defined in
ERISA) intended to be qualified under Section 401(a) of the Code to qualify
under such section or (vii) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Borrower or ERISA Affiliate, and with respect to this
Section 8.01(n), such event or condition either (i) remains uncured for a period
of thirty (30) days from date of occurrence or (ii) could, in Lender’s
reasonable

 

34

--------------------------------------------------------------------------------


 

business judgment, subject any Borrower to any tax, penalty or other liability
having a Material Adverse Effect;

 

(o)                                 Investigations.  Any indication or evidence
received by Lender that reasonably leads it to believe Borrowers, or any of
them, may have directly or indirectly been engaged in any type of activity which
would be reasonably likely to result in the forfeiture of any Property of
Borrowers, or any of them, to any governmental entity, federal, state or local;

 

(p)                                 Material Adverse Events.

 

(i)                                     Lender reasonably determines that an
event which adversely affects the collectibility of a material portion of the
Accounts has occurred; and

 

(ii)                                  a Material Adverse Effect has occurred;

 

(q)                                 Lockbox Instructions.  Any instruction or
agreement regarding the Commercial Lockbox or the Government Lockbox or the bank
accounts related thereto, including the Depository Agreements and any standing
transfer instructions, is amended or terminated without the written consent of
Lender, or if any Borrower fails, within one (1) Business Day of receipt, to
forward Collections it receives with respect to any Accounts to the Commercial
Lockbox or the Government Lockbox, as the case may be;

 

(r)                                    Modification of Subordinated Debt. 
Borrowers (or any of them) shall modify the terms or provisions of any
agreement, instrument or other document relating to any Subordinated Debt
without Lender’s prior written consent, unless such modification is permitted by
the applicable Subordination Agreement;

 

(s)                                   Change in Ownership/Management.  Any
Borrower fails to perform, comply with or observe the covenants and undertakings
contained in Section 7.08 hereof;

 

(t)                                    Restraint on Business.  Any Borrower
shall be prohibited or otherwise restrained from conducting the business
theretofore conducted by it at any of the Healthcare Facilities in any manner
that has or could reasonably be expected to have or result in a Material Adverse
Effect by virtue of any determination, ruling, decision, decree, ordinance, or
order of any court of competent jurisdiction, Governmental Authority, or
municipality;

 

(u)                                 Repudiation or Revocation.  Any Guarantor
repudiates, revokes or attempts to revoke its Guaranty; a Loan Party or third
party denies or contests the validity or enforceability of any Loan Documents or
Obligations, or the perfection of any security interest granted to Lender; or
any Loan Document ceases to be in full force or effect for any reason (other
than a waiver or release by Lender);

 

(v)                                 Revocation of Permits.  A Governmental
Authority shall have revoked any material Permit, including any license, permit,
certificate or Medicaid or Medicare qualification pertaining to any Healthcare
Facility, regardless of whether such material Permit was held by or originally
issued for the benefit of any Borrower;

 

(w)                               CHOW.  The CHOW with respect to each
Healthcare Facility of Borrowers shall not have been unconditionally and in
writing approved by each of the appropriate Governmental Authorities,
intermediaries or other designated agents with respect to each such Borrower and
each such Healthcare Facility on or before July 31, 2013;

 

35

--------------------------------------------------------------------------------


 

(x)                                 Transition Services Agreement.  the
Transition Services Agreement is terminated prior to completion of the
transition of operations with respect to the Healthcare Facilities and
unconditional written approval of the CHOW; or

 

(y)                                 Affiliated Credit Agreements.  There occurs
an Event of Default under (and as defined in) either Affiliated Credit
Agreement.

 

8.02                        Cure.  Nothing contained in this Agreement or the
Loan Documents shall be deemed to compel Lender to accept a cure of any Event of
Default hereunder.

 

8.03                        Rights and Remedies on Default.

 

(a)                                 In addition to all other rights, options and
remedies granted or available to Lender under this Agreement or the Loan
Documents, or otherwise available at law or in equity, upon or at any time after
the occurrence of an Event of Default or Unmatured Event of Default, Lender may,
in its discretion, charge the Default Rate on all then outstanding or thereafter
incurred Obligations and/or withhold or cease making Advances under the Credit
Facility, unless such Event of Default or Unmatured Event of Default is cured to
Lender’s satisfaction or waived in accordance herewith.

 

(b)                                 In addition to all other rights, options and
remedies granted or available to Lender under this Agreement or the Loan
Documents (each of which is also then exercisable by Lender), Lender may, in
its   discretion, upon or at any time after the occurrence of an Event of
Default, terminate the Credit Facility (it also being understood that the
occurrence of any of the events or conditions set forth in Sections 8.01(i),
(j), (k) or (q) hereof shall automatically cause a termination of the Credit
Facility without notice or demand).

 

(c)                                  The Lender will be entitled to take any and
all actions to enforce its claims against  Borrowers to recover the balance of
the Indebtedness then due, including being entitled to pursue all remedies
provided for by law, equity, or otherwise, and to exercise the warrants of
attorney to confess judgment against Borrowers, or any of them, contained in
this Agreement or the other Loan Documents;

 

(d)                                 The Lender will be entitled to take any and
all actions permitted by this Agreement, the other Loan Documents, and/or by
law, equity or otherwise;

 

(e)                                  In addition to all other rights, options
and remedies granted or available to Lender under this Agreement or the Loan
Documents (each of which is also then exercisable by Lender), Lender may, upon
or at any time after the occurrence of an Event of Default, exercise all rights
under the UCC and any other applicable law or in equity, by contract or
otherwise, and under all Loan Documents permitted to be exercised after the
occurrence of an Event of Default, including the following rights and remedies
(which list is given by way of example and is not intended to be an exhaustive
list of all such rights and remedies):

 

(i)                                     Subject to all applicable laws and
regulations governing payment of Medicare and Medicaid receivables, the right to
“take possession” of or foreclose on the Collateral (including removing from any
premises where same may be located any and all books and records, computers,
electronic media and software programs associated with any Collateral (including
electronic records, contracts and signatures pertaining thereto), documents,
instruments and files, and any receptacles or cabinets containing same, relating
to the Accounts) by any available judicial procedure, or without judicial
process, and to enter any premises where any Collateral may be located for the
purpose of taking possession of or removing the same, and notify all Obligors of
Lender’s security interest in the Collateral and require payment under the
Accounts to be made directly to Lender and Lender may, in its

 

36

--------------------------------------------------------------------------------


 

own name or in the name of the applicable Borrower, exercise all rights of a
secured party with respect to the Collateral and collect, sue for and receive
payment on all Accounts, and settle, compromise and adjust the same on any terms
as may be satisfactory to Lender, in its sole and absolute discretion for any
reason or without reason and Lender may do all of the foregoing with or without
judicial process (including notifying the United States postal authorities to
redirect mail addressed to Borrowers, or any of them, to an address designated
by Lender) and may use, at Borrowers’ expense, such of the Borrowers’ personnel,
supplies or space as may be necessary to manage such Accounts;

 

(ii)                                  Require Borrowers, at Borrowers’ expense,
to assemble all or any part of the Collateral and make it available to Lender at
any place designated by Lender, which may include providing Lender or any entity
designated by Lender with access (either remote or direct) to Borrowers’
information system for purposes of monitoring, posting payments and rebilling
Accounts to the extent deemed desirable by Lender in its sole discretion;

 

(iii)                               The right to reduce or modify the Revolving
Loan Commitment, Borrowing Base or any portion thereof or the Advance Rates or
to modify the terms and conditions upon which Lender may be willing to consider
making Advances under the Credit Facility or to take additional reserves in the
Borrowing Base for any reason; or

 

(iv)                              The right to sell, assign and deliver all or
any part of the Collateral and any returned, reclaimed or repossessed
merchandise, in the name of the Borrowers (or any of them) or Lender, or in the
name of such other party as Lender may designate, with or without advertisement,
at public or private sale, for cash, on credit or otherwise, at Lender’s sole 
discretion, with or without warranties or representations (including warranties
of title, possession, quiet enjoyment and the like), and upon such other terms
and conditions as Lender in its sole discretion may deem advisable, and Lender
may bid or become a purchaser at any such sale, free from any right of
redemption, which right is hereby expressly waived by the Borrowers.

 

(f)                                   Borrowers hereby agree that a notice
received by them at least ten (10) days before the time of any intended public
sale or of the time after which any private sale or other disposition of the
Collateral is to be made, shall be deemed to be reasonable notice of such sale
or other disposition.  If permitted by applicable law, any Collateral which
threatens to speedily decline in value or which is sold on a recognized market
may be sold immediately by Lender without prior notice to Borrowers.  Each
Borrower covenants and agrees not to interfere with or impose any obstacle to
Lender’s exercise of its rights and remedies with respect to the Collateral.

 

(g)                                  Lender is hereby granted, until the
Obligations are paid in full and all obligations of Lender hereunder are
terminated, a worldwide license to use, after the occurrence and during the
continuance of an Event of Default and without charge, all of Borrowers’ labels,
trademarks (and associated goodwill), copyrights, patents and advertising
matter, and any other form of intellectual property, as they pertain to the
Collateral, in completing production of, advertising for sale and selling of any
Collateral.

 

8.04                        WARRANT OF ATTORNEY TO CONFESS JUDGMENT.

 

(a)                                 Acknowledgment of Warrant of Attorney.  THE
FOLLOWING PARAGRAPH SETS FORTH A GRANT OF AUTHORITY FOR ANY ATTORNEY TO CONFESS
JUDGMENT AGAINST BORROWERS.  IN GRANTING THIS WARRANT OF ATTORNEY TO CONFESS
JUDGMENT AGAINST BORROWERS, FOLLOWING CONSULTATION WITH (OR DECISION NOT TO
CONSULT) SEPARATE COUNSEL FOR THE BORROWERS AND WITH KNOWLEDGE OF THE LEGAL
EFFECT HEREOF, BORROWERS HEREBY KNOWINGLY, INTENTIONALLY,

 

37

--------------------------------------------------------------------------------


 

VOLUNTARILY, INTELLIGENTLY AND UNCONDITIONALLY WAIVE ANY AND ALL RIGHTS ANY OF
THEM HAS OR MAY HAVE TO PRIOR NOTICE AND AN OPPORTUNITY FOR HEARING UNDER THE
RESPECTIVE CONSTITUTIONS AND LAWS OF THE UNITED STATES OF AMERICA, COMMONWEALTH
OF PENNSYLVANIA, OR ELSEWHERE INCLUDING, WITHOUT LIMITATION, A HEARING PRIOR TO
GARNISHMENT AND ATTACHMENT OF BORROWERS’ BANK ACCOUNTS AND OTHER ASSETS. 
BORROWERS ACKNOWLEDGE AND UNDERSTAND THAT BY ENTERING INTO THIS AGREEMENT
CONTAINING A CONFESSION OF JUDGMENT CLAUSE THAT BORROWERS ARE EACH
VOLUNTARILY, INTELLIGENTLY AND KNOWINGLY GIVING UP ANY AND ALL RIGHTS, INCLUDING
CONSTITUTIONAL RIGHTS, THAT ANY BORROWER HAS OR MAY HAVE TO NOTICE AND A HEARING
BEFORE JUDGMENT CAN BE ENTERED AGAINST ANY BORROWER AND BEFORE BORROWERS’
ASSETS, INCLUDING, WITHOUT LIMITATION, THEIR BANK ACCOUNTS, MAY BE GARNISHED,
LEVIED, EXECUTED UPON AND/OR ATTACHED.  BORROWERS UNDERSTAND THAT ANY SUCH
GARNISHMENT, LEVY, EXECUTION AND/OR ATTACHMENT SHALL RENDER THE PROPERTY
GARNISHED, LEVIED, EXECUTED UPON OR ATTACHED IMMEDIATELY UNAVAILABLE TO
BORROWERS.  IT IS SPECIFICALLY ACKNOWLEDGED BY BORROWERS THAT THE LENDER HAS
RELIED ON THIS WARRANT OF ATTORNEY AND THE RIGHTS WAIVED BY BORROWERS HEREIN IN
CONSENTING TO THIS AGREEMENT AND AS AN INDUCEMENT TO GRANT THE ACCOMMODATIONS
OUTLINED HEREIN TO BORROWERS.

 

(b)                                 WARRANT OF ATTORNEY TO CONFESS JUDGMENT -
Money.  BORROWERS, AND EACH OF THEM, HEREBY AUTHORIZE AND EMPOWER, UPON AN EVENT
OF DEFAULT HEREUNDER, AND/OR UNDER THE OTHER LOAN DOCUMENTS, ANY ATTORNEY OF ANY
COURT OF RECORD OR THE PROTHONOTARY OR CLERK OF ANY COUNTY IN THE COMMONWEALTH
OF PENNSYLVANIA, OR IN ANY JURISDICTION WHERE PERMITTED BY LAW, OR THE CLERK OF
ANY UNITED STATES DISTRICT COURT, TO APPEAR FOR BORROWERS IN ANY AND ALL ACTIONS
WHICH MAY BE BROUGHT HEREUNDER, AND/OR UNDER THE OTHER LOAN DOCUMENTS, AND ENTER
AND CONFESS JUDGMENT AGAINST BORROWERS, JOINTLY AND SEVERALLY, IN FAVOR OF
LENDER OR ITS ASSIGNEE FOR THE ENTIRE AMOUNT OF THE INDEBTEDNESS THEN DUE AND
OUTSTANDING UNDER THE TERMS OF THIS AGREEMENT, AND/OR UNDER THE TERMS OF THE
OTHER LOAN DOCUMENTS, TOGETHER WITH ATTORNEYS’ FEES EQUAL TO FIFTEEN PERCENT
(15%) OF THE FOREGOING SUMS THEN DUE AND OWING, BUT IN NO EVENT LESS THAN FIVE
THOUSAND ($5,000.00) DOLLARS, ALL WITH OR WITHOUT DECLARATION, WITHOUT PRIOR
NOTICE, WITHOUT STAY OF EXECUTION AND WITH RELEASE OF ALL PROCEDURAL ERRORS AND
THE RIGHT TO ISSUE EXECUTIONS FORTHWITH.  TO THE EXTENT PERMITTED BY LAW, EACH
OF BORROWERS WAIVES THE RIGHT OF INQUISITION ON ANY REAL ESTATE LEVIED ON,
VOLUNTARILY CONDEMNS THE SAME, AUTHORIZES THE PROTHONOTARY OR CLERK TO ENTER
UPON THE WRIT OF EXECUTION THIS VOLUNTARY CONDEMNATION AND AGREES THAT SUCH REAL
ESTATE MAY BE SOLD ON A WRIT OF EXECUTION; AND ALSO WAIVES ANY RELIEF FROM ANY
APPRAISEMENT, STAY OR EXEMPTION LAW OF ANY STATE NOW IN FORCE OR HEREAFTER
ENACTED.  IF COPIES OF THIS AGREEMENT AND/OR THE OTHER LOAN DOCUMENTS VERIFIED
BY AFFIDAVIT OF ANY REPRESENTATIVE OF LENDER SHALL HAVE BEEN FILED IN SUCH
ACTION, IT SHALL NOT BE NECESSARY TO FILE THE ORIGINALS THEREOF AS A WARRANT OF
ATTORNEY, ANY PRACTICE OR USAGE TO THE CONTRARY NOTWITHSTANDING.  THE AUTHORITY
HEREIN GRANTED TO CONFESS JUDGMENT SHALL NOT BE EXHAUSTED BY ANY SINGLE EXERCISE
THEREOF, BUT SHALL CONTINUE AND MAY BE EXERCISED FROM TIME TO TIME AS OFTEN AS
THE

 

38

--------------------------------------------------------------------------------


 

LENDER SHALL FIND IT NECESSARY AND DESIRABLE AND AT ALL TIMES UNTIL FULL PAYMENT
OF ALL AMOUNTS DUE HEREUNDER, AND/OR UNDER THE OTHER LOAN DOCUMENTS.  THE LENDER
MAY CONFESS ONE OR MORE JUDGMENTS IN THE SAME OR DIFFERENT JURISDICTIONS FOR ALL
OR ANY PART OF THE INDEBTEDNESS OR OBLIGATIONS ARISING HEREUNDER, AND/OR UNDER
THE OTHER LOAN DOCUMENTS, WITHOUT REGARD TO WHETHER JUDGMENT HAS THERETOFORE
BEEN CONFESSED ON MORE THAN ONE OCCASION FOR THE SAME INDEBTEDNESS OR
OBLIGATIONS.  IN THE EVENT THAT ANY JUDGMENT CONFESSED AGAINST BORROWERS IS
STRICKEN OR OPENED UPON APPLICATION BY OR ON BEHALF OF ANY OF BORROWERS FOR ANY
REASON, LENDER IS HEREBY AUTHORIZED AND EMPOWERED TO AGAIN APPEAR FOR AND
CONFESS JUDGMENT AGAINST BORROWERS FOR ANY PART OR ALL OF THE INDEBTEDNESS DUE
AND OWING TO LENDER HEREUNDER, AND/OR UNDER THE OTHER LOAN DOCUMENTS.

 

(c)                                  WARRANT OF ATTORNEY TO CONFESS JUDGMENT —
General Provisions.  IN ANY ACTION OR PROCEEDING DESCRIBED IN SECTION 8.04
HEREIN OR IN CONNECTION THEREWITH, IF COPIES OF THIS AGREEMENT AND/OR THE OTHER
LOAN DOCUMENTS ARE THEREIN VERIFIED BY THE LENDER OR SOMEONE ACTING FOR THE
LENDER TO BE TRUE AND CORRECT COPIES OF THIS AGREEMENT AND/OR THE OTHER LOAN
DOCUMENTS (AND SUCH COPIES SHALL BE CONCLUSIVELY PRESUMED TO BE TRUE AND CORRECT
BY VIRTUE OF SUCH VERIFICATION), THEN IT SHALL NOT BE NECESSARY TO FILE THE
ORIGINAL OF THIS AGREEMENT AND/OR THE OTHER LOAN DOCUMENTS, ANY STATUTE, RULE OF
COURT OF LAW, CUSTOM OR PRACTICE TO THE CONTRARY NOTWITHSTANDING.  BORROWERS
HEREBY RELEASE TO THE LENDER, ANYONE ACTING FOR THE LENDER AND ALL ATTORNEYS WHO
MAY APPEAR FOR BORROWERS, ALL ERRORS IN PROCEDURE REGARDING THE ENTRY OF
JUDGMENT OR JUDGMENTS BY CONFESSION OR OTHERWISE BY VIRTUE OF THE WARRANTS OF
ATTORNEY CONTAINED IN THIS AGREEMENT AND/OR THE OTHER LOAN DOCUMENTS, AND ALL
LIABILITY THEREFOR.  THE RIGHT TO ENTER JUDGMENT OR JUDGMENTS BY CONFESSION OR
OTHERWISE BY VIRTUE OF THE WARRANTS OF ATTORNEY CONTAINED IN THIS AGREEMENT
AND/OR THE OTHER LOAN DOCUMENTS, AND TO ENFORCE ALL OF THE OTHER PROVISIONS OF
THE AFORESAID DOCUMENTS MAY BE EXERCISED BY ANY ASSIGNEE OF THE LENDER’S RIGHT,
TITLE AND INTEREST IN THIS AGREEMENT AND/OR THE OTHER LOAN DOCUMENTS IN SUCH
ASSIGNEE’S OWN NAME, ANY STATUTE, RULE OF COURT OR LAW, CUSTOM OR PRACTICE TO
THE CONTRARY NOTWITHSTANDING.

 

8.05                        Special Provisions Regarding Certain SEC Filing
Matters.  Lender acknowledges that (a) ADK failed to timely file with the
Securities and Exchange Commission its Annual Report on Form 10-K for the year
ended December 31, 2012 (the “Form 10-K”) and its Quarterly Report on Form 10-Q
for the quarter ended March 31, 2013 (“Form 10-Q”); (b) ADK’s previously issued
financial statements for the quarters ended March 31, 2012, June 30, 2012 and
September 30, 2012 (the “Relevant Financial Statements”) should no longer be
relied upon due to certain errors therein; (c) ADK is in the process of
restating the Relevant Financial Statements and will amend its Quarterly Reports
on Form 10-Q for the quarters ended March 31, 2012, June 30, 2012 and
September 30, 2012; (d) ADK’s Audit Committee of the Board of Directors (the
“Audit Committee”) initiated a further review of, and inquiry with respect to,
the accounting and financial issues related to these and other potential errors
in ADK’s financial statements and engaged counsel to assist the Audit Committee
with such matters; (e) in connection with such review and inquiry, the Audit
Committee identified certain material weaknesses in ADK’s internal control over
financial reporting; (f) ADK is not in compliance with the continued listing
standards of the NYSE MKT LLC (the “Exchange”) and, therefore, the Exchange is
authorized to suspend, and unless

 

39

--------------------------------------------------------------------------------


 

prompt corrective action is taken, remove ADK’s securities from the Exchange;
and (g) subject to the Exchange’s acceptance of a compliance plan submitted by
ADK to the Exchange on May 1, 2013, and subject to ADK making  progress
consistent with its compliance plan by July 16, 2013, ADK will have until
July 16, 2013, with respect to the filing of the Form 10-K, and until August 15,
2013, with respect to the filing of the Form 10-Q, to regain compliance with the
Exchange’s continued listing standards (the events described in clauses
(a) through (g), collectively, the “Events”). Notwithstanding whether the
existence of the Events would otherwise constitute an Event of Default or
Unmatured Event of Default under Section 8.01, unless ADK fails to file
Form 10-K by July 16, 2013 no Event of Default or Unmatured Event of Default
shall exist solely due to the existence of the Events until the earlier of
(i) August 15, 2013, and (ii) the date on which ADK files Form 10-Q.

 

8.06                        Nature of Remedies.  All rights and remedies granted
Lender hereunder and under the Loan Documents, or otherwise available at law or
in equity, shall be deemed concurrent and cumulative, and not alternative
remedies, and Lender may proceed with any number of remedies at the same time
until all Obligations are satisfied in full.  The exercise of any one right or
remedy shall not be deemed a waiver or release of any other right or remedy, and
Lender, upon or at any time after the occurrence of an Event of Default, may
proceed against Borrowers, or any of them, at any time, under any agreement,
with any available remedy and in any order.

 

8.07                        Set-Off.  Upon the occurrence of an Event of
Default, Lender and/or any Affiliate of Lender and/or participant with Lender
shall have and be deemed to have, without notice to Borrowers, the immediate
right of set-off and may apply the funds or other amounts or Property thus set
off against any of Borrowers’ Obligations hereunder.

 

8.08                        Application of Proceeds.  The net cash proceeds
resulting from Lender’s exercise of any of Lenders rights pursuant to this
Article 8 (after deducting all Expenses relating thereto) shall be applied by
Lender to the payment of the Obligations as set forth in Section 2.08(b) hereof,
and the Borrowers shall remain liable to Lender for any deficiencies, and Lender
in turn agrees to remit to the Borrowers or their successors or assigns, any
surplus resulting therefrom.

 

ARTICLE 9

 

MISCELLANEOUS

 

9.01                        EFFECTIVENESS; GOVERNING LAW.  THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS SHALL BE EFFECTIVE UPON ACCEPTANCE BY LENDER IN
PHILADELPHIA, PENNSYLVANIA (NOTICE OF WHICH ACCEPTANCE IS WAIVED BY EACH
BORROWER) WHEREUPON THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND ALL MATTERS
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF
PENNSYLVANIA, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS, AND
SHALL BE CONSTRUED WITHOUT THE AID OF ANY CANON, CUSTOM OR RULE OF LAW REQUIRING
CONSTRUCTION AGAINST THE DRAFTSMAN.

 

9.02                        Integrated Agreement.  The Revolving Note, the other
Loan Documents, all related agreements, and this Agreement shall be construed as
integrated and complementary of each other, and as augmenting and not
restricting Lender’s rights and remedies.  If, after applying the foregoing, an
inconsistency still exists, the provisions of this Agreement shall constitute an
amendment thereto and shall control.

 

40

--------------------------------------------------------------------------------


 

9.03                        Waiver and Indemnity.

 

(a)                                 No omission or delay by Lender in exercising
any right or power under this Agreement or any related agreements and documents
will impair such right or power or be construed to be a waiver of any default,
or Event of Default or an acquiescence therein, and any single or partial
exercise of any such right or power will not preclude other or further exercise
thereof or the exercise of any other right, and as to any Borrower no waiver
will be valid unless in writing and signed by Lender and then only to the extent
specified.

 

(b)                                 Each Borrower releases and shall indemnify,
defend and hold harmless Lender, and its respective officers, directors,
employees, attorneys and agents (each, an “Indemnified Party”), of and from any
claims, demands, liabilities, obligations, judgments, injuries, losses, damages
and costs and expenses (including Expenses and reasonable legal fees) of any
kind or nature, which at any time may be imposed on, incurred by, or asserted
against any Indemnified Party, resulting from (i) acts or conduct of a Borrower
under, pursuant or related to this Agreement and the other Loan Documents;
(ii) as a result of Lender’s exercise of (or failure to exercise) any of
Lender’s rights and remedies hereunder or under the other Loan Documents,
including (A) any sale or transfer of the Collateral, (B) the preservation,
repair, maintenance, preparation for sale or securing of any Collateral, and
(C) the defense of Lender’s interests in the Collateral (including the defense
of claims brought by the Borrowers (or any of them) as a debtor-in-possession or
otherwise, any secured or unsecured creditors of the Borrowers (or any of them),
or any trustee or receiver in bankruptcy), and (D) rights, remedies or
obligations under the Business Associate Agreement; (iii) as a result of any
environmental pollution, hazardous material or environmental clean-up and the
Borrowers’ off-site disposal practices; (iv) in connection with any regulatory
investigation or proceeding by any regulatory authority or agency having
jurisdiction over the Borrowers (or any of them); (v) otherwise relating to or
arising out of the transactions contemplated by this Agreement and the other
Loan Documents, or any action taken (or failure to act) by any Indemnified Party
with respect thereto; (vi) any Borrower’s breach, or alleged breach, or
violation of any representation, warranty, covenant or undertaking contained in
this Agreement or the other Loan Documents, and (vii) any Borrower’s failure, or
alleged failure, to comply with any or all laws, statutes, ordinances,
governmental rules, regulations or standards, whether federal, state or local,
or court or administrative orders or decrees (including environmental
laws, etc.), and all costs, expenses, fines, penalties or other damages
resulting therefrom, unless resulting from acts or conduct of Lender
constituting willful misconduct or gross negligence, as finally determined by a
court of competent jurisdiction.  This indemnification shall survive the
termination of this Agreement and the payment in full and satisfaction of the
Obligations.

 

(c)                                  Lender shall not be liable for, and
Borrowers hereby agree that Lender’s liability in the event of a breach by
Lender of this Agreement or any other Loan Document shall be limited to
Borrowers’ direct damages suffered and shall not extend to, any consequential or
incidental damages.  In the event Borrowers bring suit against Lender in
connection with the transactions contemplated hereunder, and Lender is found not
to be liable, Borrowers shall indemnify and hold Lender harmless from all costs
and expenses, including attorneys’ fees, incurred by Lender in connection with
such suit.

 

9.04                        Time.  Whenever Borrowers, or any of them, shall be
required to make any payment, or perform any act, on a day which is not a
Business Day, such payment may be made, or such act may be performed, on the
next succeeding Business Day.  Time is of the essence in Borrowers’  performance
under all provisions of this Agreement and all related agreements and documents.

 

9.05                        Expenses of Lender.

 

(a)                                 At Closing and from time to time thereafter,
Borrowers will pay all reasonable expenses of Lender on demand (including search
costs, audit fees, appraisal fees, and the fees and

 

41

--------------------------------------------------------------------------------


 

expenses of legal counsel for Lender) relating to this Agreement, and all
related agreements and documents, including expenses incurred in the analysis,
negotiation, preparation, closing, administration and enforcement of this
Agreement and the other Loan Documents, the enforcement, protection and defense
of the rights of Lender in and to the Loans and Collateral or otherwise
hereunder, and any reasonable expenses relating to extensions, amendments,
waivers or consents pursuant to the provisions hereof, or any related agreements
and documents or relating to agreements with other creditors, or termination of
this Agreement (collectively, the “Expenses”).  Any Expenses not paid upon
demand by Lender shall bear interest at the highest per annum rate of interest
applicable to the Loans.

 

(b)                                 In addition, at any time following the date
of this Agreement, Borrowers effect any changes which results in a change in the
format or sequence of Borrowers’ data, Borrowers shall pay to Lender its
reasonable charge for implementing such changes as are necessary to accommodate
the changes in the format or sequence of the data such that Lender’s accounts
receivable monitoring system is capable of importing such data, including an
hourly fee of $125.00.

 

9.06                        Confidentiality.  Except as provided in Section 9.19
hereof or to the extent required by Applicable Law, Borrowers and Lender agree
to maintain the confidentiality of this Agreement and not to disclose the
contents hereof or provide a copy hereof to any third party, except
(i) accountants, lawyers and financial advisers of the parties who are informed
of and agree to be bound by this Section 9.06, and (ii) that copies hereof may
be provided to any assignee or participant (or potential assignee or
participant) of Lender’s interests herein, any investors or prospective
investors who acquire or may acquire Securities backed by Accounts and any
parties which facilitate the issuance of such Securities, including rating
agencies, guarantors and insurers.  Lender agrees to maintain the
confidentiality of patient information obtained as a result of its interests in,
or duties with respect to, the Accounts and as otherwise may be required
pursuant to the Business Associate Agreement.

 

9.07                        Notices.

 

(a)                                 Any notices or consents required or
permitted by this Agreement shall be in writing and shall be deemed given if
delivered in person or if sent by telecopy or by nationally recognized overnight
courier, or via first class, certified or registered mail, postage prepaid, to
the address of such party set forth on the signature pages hereof, unless such
address is changed by written notice hereunder;

 

(b)                                 Any notice sent by Lender or Borrowers, or
any of them, by any of the above methods shall be deemed to be given when so
received; and

 

(c)                                  Lender shall be fully entitled to rely upon
any facsimile transmission or other writing purported to be sent by any
Authorized Officer (whether requesting an Advance or otherwise) as being genuine
and authorized.

 

9.08                        Brokerage.  Borrowers represent that Borrowers have
not committed Lender to the payment of any brokerage fee, commission or charge
in connection with this transaction.  If any such claim is made on Lender by any
broker, finder or agent or other Person, each Borrower hereby indemnifies,
defends and saves Lender harmless against such claim and further will defend,
with counsel satisfactory to Lender, any action or actions to recover on such
claim, at Borrowers’ own cost and expense, including Lender’s reasonable counsel
fees.  Each Borrower further agrees that until any such claim or demand is
adjudicated in Lender’s favor, the amount demanded shall be deemed an Obligation
of Borrowers under this Agreement.

 

9.09                        Headings.  The headings of any paragraph or section
of this Agreement are for convenience only and shall not be used to interpret
any provision of this Agreement.

 

42

--------------------------------------------------------------------------------


 

9.10                        Survival.  All warranties, representations, and
covenants made by any or all Borrowers and/herein, or in any agreement referred
to herein or on any certificate, document or other instrument delivered by it or
on its behalf under this Agreement, shall be considered to have been relied upon
by Lender, and shall survive the delivery to Lender of the Revolving Note,
regardless of any investigation made by Lender or on its behalf.  All statements
in any such certificate or other instrument prepared and/or delivered for the
benefit of Lender shall constitute warranties and representations by Borrowers
hereunder.  Except as otherwise expressly provided herein, all covenants made by
any or all Borrowers hereunder or under any other agreement or instrument shall
be deemed continuing until all Obligations are satisfied in full.

 

9.11                        Successors and Assigns.  This Agreement shall inure
to the benefit of and be binding upon the successors and assigns of each of the
parties.  No Borrower may transfer, assign or delegate any of its duties or
obligations hereunder.

 

9.12                        Duplicate Originals.  Two or more duplicate
originals of this Agreement may be signed by the parties, each of which shall be
an original but all of which together shall constitute one and the same
instrument.  This Agreement may be executed in counterparts and by PDF or
facsimile signature, all of which counterparts taken together shall constitute
one completed fully executed document.

 

9.13                        Modification.  No modification hereof or any
agreement referred to herein shall be binding or enforceable unless in writing
and signed by Borrowers and Lender.

 

9.14                        Signatories.  Each individual signatory hereto
represents and warrants that he is duly authorized to execute this Agreement on
behalf of his principal and that he executes the Agreement in such capacity and
not as a party.

 

9.15                        Third Parties.  No rights are intended to be created
hereunder, or under any related agreements or documents for the benefit of any
third party donee, creditor or incidental beneficiary of any Borrower.  Nothing
contained in this Agreement shall be construed as a delegation to Lender of any
Borrower’s duty of performance, including such Borrower’s duties under any
account or contract with any other Person.

 

9.16                        Waivers.

 

(a)                                 Borrowers hereby waive diligence, demand,
presentment, protest and any notices thereof as well as notices of nonpayment,
intent to accelerate and acceleration. Borrowers each hereby irrevocably,
unconditionally and fully subordinate in favor of Lender, any and all rights
they or any of them, may have at any time (whether arising directly or
indirectly, by operation of law or contract) to assert or receive payment on any
claim against each other or any of them, on account of payments made under this
Agreement, including any and all rights of subrogation, reimbursement,
exoneration, contribution or indemnity.  Each Borrower waives any event or
circumstances which might constitute a legal or equitable defense of, or
discharge of, such Borrower.  Furthermore, each Borrower agrees that if any
payment on the Obligations is recovered from or repaid by Lender in whole or in
part in any bankruptcy, insolvency or similar proceeding instituted by or
against any Borrower, the remaining Borrowers and/shall be obligated to the same
extent as if the recovered or repaid payment had never been originally made on
such Obligation.  Each Borrower consents and agrees that Lender shall be under
no obligation to marshal any assets or Collateral in favor of such Borrower or
against or in payment of any or all of the Obligations.

 

43

--------------------------------------------------------------------------------


 

(b)                                 Each Borrower hereby consents and agrees
that Lender, at any time or from time to time in its discretion may: 
(i) settle, compromise or grant releases for liabilities of other Borrowers,
and/or any other Person or Persons liable for any Obligations, (ii) exchange,
release, surrender, sell, subordinate or compromise any Collateral of any party
now or hereafter securing any of the Obligations, and (iii) following an Event
of Default, apply any and all payments received at any time against the
Obligations in any order as Lender may determine; all of the foregoing in such
manner and upon such terms as Lender may see fit, without notice to or further
consent from such Borrower who hereby agrees and shall remain bound upon this
Agreement notwithstanding any such action on Lender’s part.

 

(c)                                  The liability of each Borrower hereunder is
absolute and unconditional and shall not be reduced, impaired or affected in any
way by reason of (i) any failure to obtain, retain or preserve, or the lack of
prior enforcement of, any rights against any Person or Persons (including other
Borrowers), or in any Property, (ii) the invalidity or unenforceability of any
Obligations or rights in any Collateral, (iii) any delay in making demand upon
other Borrowers or any delay in enforcing, or any failure to enforce, any rights
against other Borrowers or in any Collateral even if such rights are thereby
lost, (iv) any failure, neglect or omission to obtain, perfect or retain any
lien upon, protect, exercise rights against, or realize on, any Property of any
Borrower, or any other party securing the Obligations, (v) the existence or
nonexistence of any defenses which may be available to the other Borrowers with
respect to the Obligations, or (vi) the commencement of any bankruptcy,
reorganization, liquidation, dissolution or receivership proceeding or case
filed by or against any Borrower.

 

9.17                        CONSENT TO JURISDICTION.  EACH BORROWER AND LENDER
HEREBY IRREVOCABLY CONSENT TO THE NONEXCLUSIVE JURISDICTION OF, AND VENUE IN,
ANY STATE OR FEDERAL COURT LOCATED IN THE COMMONWEALTH OF PENNSYLVANIA IN ANY
AND ALL ACTIONS AND PROCEEDINGS WHETHER ARISING HEREUNDER OR UNDER ANY OTHER
AGREEMENT OR UNDERTAKING.  BORROWERS WAIVE ANY OBJECTION TO IMPROPER VENUE AND
FORUM NON-CONVENIENS TO PROCEEDINGS IN ANY SUCH COURT OR COURTS AND ALL RIGHTS
TO TRANSFER FOR ANY REASON.  EACH BORROWER IRREVOCABLY AGREES TO SERVICE OF
PROCESS BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED TO THE ADDRESS OF THE
APPROPRIATE PARTY SET FORTH HEREIN.

 

9.18                        WAIVER OF JURY TRIAL.  EACH BORROWER AND LENDER
HEREBY WAIVE ANY AND ALL RIGHTS IT MAY HAVE TO A JURY TRIAL IN CONNECTION WITH
ANY LITIGATION COMMENCED BY OR AGAINST LENDER WITH RESPECT TO RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO OR UNDER THE LOAN DOCUMENTS, WHETHER SOUNDING
IN TORT, CONTRACT OR OTHERWISE.

 

9.19                        Publication.  Borrowers grant Lender the right to
publish and/or advertise information to the effect that this transaction has
closed, which information may include, without limit, (a) the names of Borrowers
and Lender, (b) the size of the transaction and (c) those items of information
commonly included within a “tombstone advertisement” of the type customarily
published in financial or business periodicals.

 

9.20                        Discharge of Taxes, Borrowers’ Obligations, Etc. 
Lender, in its sole discretion, shall have the right at any time, and from time
to time, with prior notice to Borrowers, if Borrowers fail to do so five
(5) Business Days after requested in writing to do so by Lender, to: (a) pay for
the performance of any of Borrowers’ Obligations hereunder, and (b) discharge
taxes or liens, at any time levied or placed on any of Borrowers’ Property in
violation of this Agreement unless Borrowers are in good faith with due
diligence by appropriate proceedings contesting such taxes or liens and have
established appropriate reserves therefor under GAAP.  Expenses and advances
shall be deemed Advances hereunder and shall

 

44

--------------------------------------------------------------------------------


 

bear interest at the highest rate applied to the Loans until reimbursed to
Lender.  Such payments and advances made by Lender shall not be construed as a
waiver by Lender of any Event of Default under this Agreement.

 

9.21                        Injunctive Relief.  The parties acknowledge and
agree that, in the event of a breach or threatened breach of any party’s
obligations hereunder, the other party may have no adequate remedy in money
damages and, accordingly, shall be entitled to an injunction (including a
temporary restraining order, preliminary injunction, writ of attachment, or
order compelling an audit) against such breach or threatened breach, including
maintaining the cash management and collection procedure described herein. 
However, no specification in this Agreement of a specific legal or equitable
remedy shall be construed as a waiver or prohibition against any other legal or
equitable remedies in the event of a breach or threatened breach of any
provision of this Agreement.

 

9.22                        Assignment or Syndication by Lender.  Lender may, at
its sole discretion, assign in whole or in part any and all of its rights and/or
obligations herein to any other person, including but not limited to any
assignment by Lender to an Affiliate of Lender or any assignment in part or in
whole of its rights herein to another party as collateral security for Lender’s
obligation(s) to such other party (a “Collateral Assignment”).

 

9.23                        Severability.  If any provision hereof or of any
other Loan Document is held to be illegal or unenforceable, such provision shall
be fully severable, and the remaining provisions of the applicable agreement
shall remain in full force and effect and shall not be affected by such
provision’s severance.  Furthermore, in lieu of any such provision, there shall
be added automatically as a part of the applicable agreement a legal and
enforceable provision as similar in terms to the severed provision as may be
possible.

 

9.24                        Authority.  Without limiting the powers granted to
Lender in Section 8.03 hereof, if an Event of Default shall have occurred, the
Borrowers hereby authorize Lender, or any person or agent which Lender may
designate, at the Borrowers’ cost and expense, to exercise all of the following
powers, which authority shall be irrevocable until the termination of this
Agreement and the full and final payment and satisfaction of the Obligations to:
(a) receive, take, endorse, sign, assign and deliver, all in the name of Lender
or the Borrowers (or any of them), any and all checks, notes, drafts, and other
documents or instruments relating to the Collateral; (b) receive, open and
dispose of all mail addressed to the Borrowers (or any of them), and to notify
postal authorities to change the address for delivery thereof to such address as
Lender may designate; (c) request from customers indebted on Accounts at any
time, in the name of Lender, information concerning the amounts owing on the
Accounts; (d) request from customers indebted on Accounts at any time, in the
name of the Borrowers (or any of them), any certified public accountant
designated by Lender or any other designee of Lender, information concerning the
amounts owing on the Accounts; (e) transmit to customers indebted on Accounts
notice of Lender’s interest therein and to notify customers indebted on Accounts
to make payment directly to Lender for the Borrowers’ account (subject to all
applicable laws and regulations governing payment of Medicare and Medicaid
receivables); and/or (f) take or bring, in the name of Lender or the Borrowers
(or any of them), all steps, actions, suits or proceedings deemed by Lender
necessary or desirable to enforce or effect collection of the Accounts.

 

9.25                        Usury Limit.  In no event shall the Borrowers, upon
demand by Lender for payment of any indebtedness relating hereto, by
acceleration of the maturity thereof, or otherwise, be obligated to pay interest
and fees in excess of the amount permitted by law.  Regardless of any provision
herein or in any agreement made in connection herewith, Lender shall never be
entitled to receive, charge or apply, as interest on any indebtedness relating
hereto, any amount in excess of the maximum amount of interest permissible under
Applicable Law.  If Lender ever receives, collects or applies any such excess,
it shall be deemed a partial repayment of principal and treated as such.  If as
a result, the entire principal amount of

 

45

--------------------------------------------------------------------------------


 

the Obligations is paid in full, any remaining excess shall be refunded to
Borrowers.  This Section 9.25 shall control every other provision of this
Agreement, the other Loan Documents and any other agreement made in connection
herewith.

 

9.26                        Termination.  Except as otherwise provided in
Article 8 hereof, Lender may terminate this Agreement only as of the Maturity
Date.  Borrowers, or any one of them, may terminate this Agreement at any time
prior to the Maturity Date only in accordance with the terms of
Section 2.03(d).  A termination by one Borrower shall be deemed to be a
termination by all Borrowers.

 

ARTICLE 10

 

SPECIAL INTER-BORROWER PROVISIONS

 

10.01                 Certain Borrower Acknowledgments and Agreements.

 

(a)                                 Each Borrower acknowledges that it will
enjoy significant benefits from the business conducted by the other Borrowers
because of, inter alia, their combined ability to bargain with other Persons
including their ability to receive the Credit Facility on favorable terms
granted by this Agreement and other Loan Documents which would not have been
available to an individual Borrower acting alone.  Each Borrower has determined
that it is in its best interest to procure the Credit Facility which each
Borrower may utilize directly and which receive the credit support of the other
Borrowers as contemplated by this Agreement and the other Loan Documents.

 

(b)                                 Lender has advised Borrowers that it is
unwilling to enter into this Agreement and the other Loan Documents and make
available the Credit Facility extended hereby to any Borrower unless each
Borrower agrees, among other things, to be jointly and severally liable for the
due and proper payment of the Obligations of each Borrower under this Agreement
and other Loan Documents.  Each Borrower has determined that it is in its best
interest and in pursuit of its purposes that it so induce Lender to extend
credit pursuant to this Agreement and the other documents executed in connection
herewith (i) because of the desirability to each Borrower of the Credit
Facility, the interest rates and the modes of borrowing available hereunder,
(ii) because each Borrower may engage in transactions jointly with other
Borrowers and (iii) because each Borrower may require, from time to time, access
to funds under this Agreement for the purposes herein set forth.

 

(c)                                  Each Borrower has determined that it has
and, after giving effect to the transactions contemplated by this Agreement and
the other Loan Documents (including the inter-Borrower arrangement set forth in
this Section 10.01) will have, assets having a fair saleable value in excess of
the amount required to pay its probable liability on its existing debts as they
fall due for payment and that the sum of its debts is not and will not then be
greater than all of its Property at a fair valuation, that such Borrower has,
and will have, access to adequate capital for the conduct of its business and
the ability to pay its debts from time to time incurred in connection therewith
as such debts mature and that the value of the benefits to be derived by such
Borrower from the access to funds under this Agreement (including the
inter-Borrower arrangement set forth in this Section 10.1) is reasonably
equivalent to the obligations undertaken pursuant hereto.

 

(d)                                 Borrower Representative (on behalf of each
Borrower) shall maintain records specifying (i) all Obligations incurred by each
Borrower, (ii) the date of such incurrence, (iii) the date and amount of any
payments made in respect of such Obligations and (iv) all inter-Borrower
obligations pursuant to this Section 10. Borrower Representative shall make
copies of such records available to Lender, upon request.

 

46

--------------------------------------------------------------------------------


 

10.02                 Maximum Amount of Joint and Several Liability. 
Notwithstanding any provisions of this Agreement to the contrary, it is the
intent of the parties hereto that the primary and secondary nature of the
liabilities of the Borrowers, and the security interests granted by the
Borrowers to secure the Obligations directly incurred by any Borrower not
constitute a fraudulent conveyance under Section 548 of Chapter 11 of Title II
of the United States Code (11 U.S.C. § 101, et seq.), as amended, or a
fraudulent conveyance or fraudulent transfer under the applicable provisions of
any fraudulent conveyance, fraudulent transfer or similar law of any state,
nation or other governmental unit, as in effect from time to time or otherwise
be rendered invalid or unenforceable due to the nature of the joint and several
liability.  Accordingly,  Lender and Borrowers agree that if the Obligations of
any Borrower, or any security interests granted by such Borrower securing the
Obligations would, but for the application of this sentence, constitute a
fraudulent conveyance or fraudulent transfer under Applicable Law, or would
otherwise render such Borrower’s Obligations or the security interests granted
herein invalid or unenforceable, the Obligations of such Borrower hereunder, as
well as the security interests securing such Obligations, shall be valid and
enforceable only to the maximum extent that would not cause such Obligations or
security interests to constitute a fraudulent conveyance or fraudulent transfer
under Applicable Law or otherwise result in such invalidity or unenforceability;
provided however that each Borrower’s Obligations shall be presumptively valid
and enforceable to their fullest extent in accordance with the terms hereof or
thereof, as if this Section 10.02 were not a part of this Agreement.

 

10.03                 Authorization of Borrower Representative by Borrowers.

 

(a)                                 Each of Borrowers hereby irrevocably
authorizes Borrower Representative to give notices, make requests, make
payments, receive payments and notices, give receipts and execute agreements,
make agreements or take any other action whatever on behalf of such Borrower
under and with respect to any Loan Document and each Borrower shall be bound
thereby.  This authorization is coupled with an interest and shall be
irrevocable, and Lender may rely on any notice, request, information supplied by
Borrower Representative, every document executed by Borrower Representative,
every agreement made by Borrower Representative or other action taken by
Borrower Representative in respect of Borrowers or any thereof as if the same
were supplied, made or taken by any or all Borrowers.  Without limiting the
generality of the foregoing, the failure of one or more Borrowers to join in the
execution of any writing in connection herewith shall not, unless the context
clearly requires, relieve any such Borrower from obligations in respect of such
writing.

 

(b)                                 Borrowers acknowledge that the credit
provided hereunder is on terms more favorable than any Borrower acting alone
would receive and that each Borrower benefits directly and indirectly from all
Advances hereunder.  Each of Borrowers, shall be jointly and severally liable
for all Obligations, regardless of, inter alia, which Borrower requested (or
received the proceeds of) a particular Advance.

 

10.04                 Joint and Several Liability.  The Loans made to the
Borrowers shall be deemed jointly funded to, and received by, all of the
Borrowers.  Each Borrower jointly and severally agrees to pay, and shall be
joint and severally liable for the payment and performance of, all Obligations
directly incurred by any other Borrower, regardless of whether such Borrower
actually receives the proceeds of the indebtedness governed hereby or the
benefit of any other extensions of credit hereunder.  Each Borrower acknowledges
and agrees that the joint and several liability of the Borrowers is provided as
an inducement to Lender to provide loans and other financial accommodations to
the Borrowers, and that each such Loan or other financial accommodation shall be
deemed to have been done or extended by Lender in consideration of, and in
reliance upon, the joint and several liability of the Borrowers. The joint and
several liability of each Borrower hereunder is absolute, unconditional and
continuing, regardless of the validity or enforceability of any of the
Obligations, or the fact that a security interest or lien in any Collateral may
not be enforceable or subject to equities or defenses or prior claims in favor
of others, or

 

47

--------------------------------------------------------------------------------


 

may be invalid or defective in any way and for any reason.  Each Borrower hereby
waives:  (a) all notices to which such Borrower may be entitled as a co-obligor
with respect to the Obligations, including notice of (i) acceptance of this
Agreement, (ii) the making of Loans or other financial accommodations under this
Agreement, or the creation or existence of the Obligations, and
(iii) presentment, demand, protest, notice of protest and notice of non-payment;
and (b) all defenses based on (i) any modification (or series of modifications)
of this Agreement, the other Loan Documents, that may create a substituted
contract, or that may fundamentally alter the risks imposed on such Borrower
hereunder, (ii) the release of any other Borrower from its duties this
Agreement, the other Loan Documents, or the extension of the time of performance
of any other Borrower’s duties hereunder or thereunder, (iii) the taking,
releasing, impairment or abandonment of any Collateral, or the settlement,
release or compromise of the Obligations or any other Borrower’s liabilities
with respect to all or any portion of the Obligations, or (iv) any other act (or
any failure to act) that fundamentally alters the risks imposed on such Borrower
by virtue of its joint and several liability hereunder.  It is the intent of
each Borrower by this paragraph to waive any and all suretyship defenses
available to such Borrower with respect to the Obligations, whether or not
specifically enumerated above.  Borrowers acknowledge that the credit provided
hereunder is on terms more favorable than any Borrower acting alone would
receive and that each Borrower benefits directly and indirectly from the Loans
made hereunder.  Each Borrower shall be jointly and severally liable for all
Obligations regardless of, inter alia, which Borrower received proceeds of the
Loans.

 

[Remainder of Page Intentionally Left Blank]

 

48

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written

 

BORROWERS:

 

 

 

Address for notices to Borrowers:

NW 61ST NURSING, LLC

1145 Hembree Road

 

Roswell, Georgia 30076

 

Attn:

Manager

 

Fax:

(404) 842-1899

By:

/s/ Boyd P. Gentry

 

 

Boyd P. Gentry, Manager

 

[Signatures continue on the following page.]

 

Credit Agreement (Northwest)

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

 

Address for notices to Lender:

GEMINO HEALTHCARE FINANCE, LLC

 

 

 

 

One International Plaza, Suite 220

By:

/s/ Jeffrey M. Joslin

Philadelphia, Pennsylvania 19113

 

Jeffrey M. Joslin, Senior Portfolio

Attn:

Thomas Schneider

 

Manager

Fax:

(610) 870-5401

 

 

Credit Agreement (Northwest)

 

--------------------------------------------------------------------------------


 

ANNEX I

 

DEFINITIONS

 

“Acceptance Notice” has the meaning set forth in Section 6.21 hereof.

 

“Account(s)” means (a) all of each Borrower’s present and future accounts,
payment intangibles, instruments, chattel paper (including electronic chattel
paper) (all as defined in the UCC) and all other rights of each Borrower to
receive payments including the third party reimbursable portion of accounts
receivable owing to a Borrower arising out of the delivery by such Borrower of
medical, surgical, diagnostic, treatment or other professional or medical or
healthcare related services and/or the supply of goods related to any of such
services (whether such services are supplied by a Borrower or a third party),
including, without limitation all health-care-insurance-receivables (as defined
in the UCC) and all other rights to reimbursement under any agreements with an
Obligor, (b) all accounts, general intangibles, rights, remedies, guarantees,
supporting obligations, letter-of-credit rights, and security interests in
respect of the foregoing and, all rights of enforcement and collection, all
books and records evidencing or related to the foregoing, and all rights under
this Agreement in respect of the foregoing, (c) all information and data
compiled or derived by such Borrower in respect of such accounts receivable
(other than any such information and data subject to legal restrictions of
patient confidentiality), and (d) all proceeds of any of the foregoing.

 

“Accounts Detail File” has the meaning set forth in Section 2.02(b) hereof.

 

“ADK” means AdCare Health Systems, Inc., an Ohio corporation.

 

“Advance(s)” means any monies advanced or credit extended, including the Loans
to or for the benefit of Borrowers, or any of them by Lender, under the Credit
Facility.

 

“Advance Rate” means eighty-five percent (85%) or such other
percentage(s) resulting from an adjustment pursuant to Section 2.01(e) hereof.

 

“Affiliate” means with respect to any Person (the “Specified Person”), (a) any
Person which directly or indirectly controls, or is controlled by, or is under
common control with, the Specified Person, and (b) any partner, director or
officer (or, in the case of a Person which is not a corporation, any individual
having analogous powers) of the Specified Person or of a Person who is an
Affiliate of the Specified Person within the meaning of the preceding clause
(a).  For purposes of the preceding sentence, “control” of a Person shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, or direct or indirect
ownership (beneficially or of record) of, or direct or indirect power to vote,
five percent (5%) or more of the Capital Stock of such Person. Notwithstanding
the foregoing, Lender shall not be deemed to be an Affiliate of any Borrower or
any Affiliate thereof.

 

“Affiliated Borrowers” means Living Center, LLC, a Georgia limited liability
company, Kenmetal, LLC, a Georgia limited liability company, Senior NH, LLC, a
Georgia limited liability company, BAN NH, LLC, a Georgia limited liability
company, Oak Lake, LLC, a Georgia limited liability company, and ADK
Bonterra/Parkview, LLC, a Georgia limited liability company.

 

“Affiliated B/P Credit Agreement” means the Credit Agreement dated April 27,
2011, among ADK Bonterra/Parkview, LLC, a Georgia limited liability company,
such other Persons from time to time party thereto as borrowers, and Lender.

 

--------------------------------------------------------------------------------


 

“Affiliated Blue Dolphin Credit Agreement” means the Credit Agreement dated
December 20, 2012, among Living Center, LLC, a Georgia limited liability
company, Kenmetal, LLC, a Georgia limited liability company, Senior NH, LLC, a
Georgia limited liability company, BAN NH, LLC, a Georgia limited liability
company, Oak Lake, LLC, a Georgia limited liability company, such other Persons
from time to time party thereto as borrowers, and Lender.

 

“Affiliated Credit Agreements” means, collectively, (i) the Affiliated B/P
Credit Agreement, and (ii) the Affiliated Blue Dolphin Credit Agreement.

 

“Applicable Law” means, as to any Borrower or its assets, any law, ordinance,
policy, manual provision, administrative guidance, statute, rule or regulation,
or any determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Borrower or any of
its assets, or to which such Borrower or any of its assets is subject.

 

“Applicable LIBOR Floor” means a percentage equal to two and one-quarter percent
(2.25%).

 

“Applicable Margin” means a percentage equal to four and three-quarters percent
(4.75%).

 

“Authorized Officer” means any officer, member or partner of a Borrower
authorized by specific resolution of Borrower to request Loans as set forth in
the incumbency certificate referred to in Section 4.01(d) of this Agreement.

 

“Billing Date” means (a) the last Business Day of the week in which goods or the
services giving rise to the corresponding Account were rendered or provided in
the case of out- patient services and (b) the earlier of the discharge date or
the regular monthly billing date for billing the respective Obligor, or if none,
the last Business Day of a calendar month, in the case of inpatient services.

 

“Borrower Representative” means NW 61ST Nursing, LLC.

 

“Borrowing Base” means, at any date, an amount equal to the lesser of (a) the
Revolving Loan Commitment, or (b) the product of (i) the applicable Advance Rate
then in effect, times (ii) the Estimated Net Value of all Eligible Accounts as
of such date, minus (iii) an amount equal to any reserves, minus (iv) unposted
cash.

 

“Borrowing Base Certificate” has the meaning set forth in
Section 2.02(a) hereof.

 

“Borrowing Base Deficiency” means, as of any date, the amount, if any, by which
(a) the aggregate amount of all Advances outstanding as of such date exceeds
(b) the Borrowing Base as of such date.

 

“Borrowing Base Excess” means, as of any date, the amount, if any, by which
(a) the Borrowing Base as of such date exceeds (b) the aggregate amount of all
Advances outstanding as of such date.

 

“Business Associate Agreement” means that certain Business Associate Agreement
among Borrowers and Lender of even date herewith, as the same may be modified,
amended, restated or replaced from time to time.

 

2

--------------------------------------------------------------------------------


 

“Business Day” means any day other than a Saturday, Sunday or any day on which
banking institutions in Philadelphia, Pennsylvania or New York City, New York
are permitted or required by law, executive order or governmental decree to
remain closed or a day on which Lender is closed for business.

 

“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee which would, in
accordance with GAAP, be required to be accounted for as a capital lease on the
balance sheet of such person.

 

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, units,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Cash Equivalents” means, as at any date:

 

(a)                                 securities issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than twelve (12) months from
the date of acquisition;

 

(b)                                 dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000.00 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Institution”), in each case with
maturities of not more than two hundred seventy (270) days from the date of
acquisition;

 

(c)                                  commercial paper and variable or fixed rate
notes issued by any Approved Institution (or by the parent company thereof) or
any variable rate notes issued by, or guaranteed by, any domestic corporation
rated A-1 (or the equivalent thereof) or better by S&P or P-1 (or the equivalent
thereof) or better by Moody’s and maturing within six (6) months of the date of
acquisition;

 

(d)                                 repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000.00 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least one hundred percent (100%) of the amount of the repurchase
obligations;

 

(e)                                  debt obligations issued by any domestic
corporation or any domestic government instrumentality, in each case rated A-1
(or the equivalent thereof) or better by S&P or P-1 (or the equivalent thereof)
or better by Moody’s and maturing within six (6) months of the date of
acquisition; and

 

(f)                                   Investments, classified in accordance with
GAAP as current assets, in money market investment programs registered under the
Investment Company Act of 1940 which are administered by reputable financial
institutions having capital of at least $500,000,000.00 and the

 

3

--------------------------------------------------------------------------------


 

portfolios of which are limited to Investments of the character described in the
foregoing clauses (a) through (e).

 

“CHOW” means the change in ownership with respect to each Borrower’s Healthcare
Facility from Transferor to each such Borrower, the transfer of Transferor’s (or
issuance of new) Medicare and Medicaid provider numbers to each of the Borrowers
necessary for Borrowers to obtain reimbursement in their own names from Medicare
and Medicaid in connection with their operation of the Healthcare Facilities in
their own names and the licensure of each of the Borrowers by all federal, state
and local Governmental Authorities necessary to lawfully operate the Healthcare
Facilities in their own names.

 

“Closing” has the meaning set forth in Section 4.06 hereof.

 

“Closing Date” has the meaning set forth in Section 4.06 hereof.

 

“CMS” means the Centers for Medicare and Medicaid Services of the United States
Department of Health and Human Services and any successor thereof and any
predecessor thereof, including the United States Health Care Financing
Administration.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” has the meaning set forth in Section 3.01 hereof.

 

“Collateral Assignment of Transition Services Agreement” means, the Collateral
Assignment of Operations Transfer Agreement of even date herewith among
Borrowers and Lender.

 

“Collateral Monitoring Fee” has the meaning set forth in Section 2.03(e) hereof.

 

“Collateral Pledge Agreement” has the meaning set forth in Section 3.09 hereof.

 

“Collections” means with respect to any Account, all cash collections on such
Account.

 

“Collection Account” has the meaning set forth in Section 2.07(a) hereof.

 

“Commercial Lockbox” means a lockbox in the name of Lender (or a nominee of
Lender) and maintained at the Lockbox Bank, or such other bank as is acceptable
to Lender, to which Collections on all Accounts, other than Government Accounts,
are sent.

 

“Commitment Fee” has the meaning set forth in Section 2.09 hereof.

 

“Concentration Limits” means the various financial tests, expressed as
percentages of the then current ENV of all Eligible Accounts, described on
Schedule 1.01 hereto as in effect from time to time.

 

“Contract” means an agreement by which an Obligor is obligated to pay for
services rendered to patients of Borrower.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with Borrowers, are treated as a single employer under
Section 414 of the Code.

 

“Credit Facility” has the meaning set forth in Section 2.01(a) hereof.

 

4

--------------------------------------------------------------------------------


 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default Rate” means three percent (3%) above the Interest Rate otherwise
applicable on the Loans.

 

“Defaulted Account” means an Account as to which (a) the initial ENV has not
been received in full as Collections within one hundred fifty (150) days of the
Billing Date, or (b) Lender reasonably deems uncollectible because of the
bankruptcy or insolvency of the Obligor or any other reason.

 

“Depository Agreement(s)” means those certain Depository Agreements entered into
in connection with this Agreement among Borrowers, Lender and the Lockbox Bank,
relating to the Commercial Lockbox and the Government Lockbox, as applicable.

 

“Distribution” means (a) dividends or other distributions on Capital Stock of a
Borrower; (b) the redemption, repurchase or acquisition of such Capital Stock or
of warrants, rights or other options to purchase such Capital Stock; and
(c) loans made to any Shareholders, officers, directors and/or Affiliates of
such Borrower, including Intercompany Loans.

 

“Download Date” has the meaning set forth in Section 2.02(b) hereof.

 

“EBITDA” means the sum of net income plus interest expense, plus taxes, plus
depreciation and amortization, (but excluding non-cash stock compensation
expense, acquisition loss or gain and derivative loss or gain, if any).

 

“Eligible Account” means an Account of a Borrower:

 

(a)                                 which is a liability of an Obligor which is
(i) a commercial insurance company acceptable to Lender, organized under the
laws of any jurisdiction in the United States, having its principal office in
the United States, other than those listed on Schedule 1.01 hereto as
ineligible, (ii) a Blue Cross/Blue Shield Plan other than those listed on
Schedule 1.01 hereto as ineligible, (iii) Medicare or Medicaid, (iv) a HMO, PPO,
or an institutional Obligor acceptable to Lender or (v) any other type of
obligor, not included in the categories of obligors listed in the foregoing
clauses (i) - (iii), organized under the laws of any jurisdiction in the United
States, having its principal office in the United States, and listed on Schedule
1.01 hereto as an eligible Obligor,

 

(b)                                 the Obligor of which is not an Affiliate of
Borrower;

 

(c)                                  the Obligor of which has received a letter
substantially in the form of Exhibit 4.02(c), (in the case of all Accounts other
than Government Accounts), or a letter substantially in the form of
Exhibit 4.02(d) (in the case of all Government Accounts);

 

(d)                                 in an amount, as relating to an individual
patient, not less than $5.00 nor more than $50,000.00, denominated and payable
in dollars in the United States;

 

(e)                                  as to which the representations and
warranties of Section 5.21 hereof are true;

 

5

--------------------------------------------------------------------------------


 

(f)                                   which, if such Account is in the form of a
cost report receivable owing from any governmental agency, Lender has agreed to
include it in the Borrowing Base;

 

(g)                                  which (i) does not arise from the delivery
of cosmetic surgery services, (ii) is not a workers’ compensation claim (unless
approved in writing by Lender), (iii) does not arise from any services delivered
for injury sustained in a motor vehicle accident (unless the Obligor on such
Account is a type of Obligor permitted pursuant to clause (a) of this
definition) and (iv) is not an Individual Payor Account;

 

(h)                                 which is not outstanding more than one
hundred eighty (180) days past the Billing Date; provided, however that in no
event may the Account be outstanding more than one hundred eighty (180) days
past the date the corresponding services and/or goods were provided;

 

(i)                                     the Obligor on which does not have fifty
percent (50%) or more of its Accounts owing to Borrowers constituting Defaulted
Accounts;

 

(j)                                    to the extent such Account does not
include late charges or finance charges;

 

(k)                                 which is not subject to a dispute between
the Obligor and applicable Borrower;

 

(l)                                     which has a Billing Date that is both on
or after January 1, 2013 and on or after the date on which the applicable
Borrower acquired the Healthcare Facility with respect to which such Account
arose;

 

(m)                             to the extent such Account is Medicaid Pending,
it is not outstanding more than thirty (30) days past the date the corresponding
services and/or goods were provided; and

 

(n)                                 which complies with such other criteria and
requirements as may be specified from time to time by Lender in its reasonable
discretion.

 

“Environmental Laws” means, collectively, any local, state or federal law,
rule or regulation or common law duty pertaining to the environment, natural
resources, pollution, health (including any environmental cleanup statutes and
all regulations adopted by any local, state, federal or other governmental
authority, and any statute, ordinance, code, order, decree, law rule or
regulation all of which pertain to or impose liability or standards of conduct
concerning medical waste or medical products, equipment or supplies), safety or
clean-up, including the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (42 U.S.C. § 9601 et seq.), the Resource Conservation and
Recovery Act of 1976 (42 U.S.C. § 6901 et seq.), the Federal Water Pollution
Control Act (33 U.S.C. §  1251 et seq.), the Hazardous Materials Transportation
Act (49 U.S.C. § 5101 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.),
the Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. § 136 et seq.),
the Emergency Planning and Community Right-to-Know Act (42 U.S.C. § 11001 et
seq.), the Residential Lead-Based Paint Hazard Reduction Act (42 U.S.C. § 4851
et seq.), any analogous state or local laws, any amendments thereto, and the
regulations promulgated pursuant to said laws, together with all amendments from
time to time to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under Sections
414(b) or (c) of the Code or,

 

6

--------------------------------------------------------------------------------


 

solely for purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414 of the Code.

 

“Estimated Net Value” or “ENV” means on any date of calculation with respect to
any Account an amount equal to the anticipated cash collections as calculated by
Lender, except that if Lender determines that all Obligor payments with respect
to an Account have been made or if an Account has become a Defaulted Account,
the ENV of such Account shall be zero.

 

“Event of Default” has the meaning set forth in Section 8.01 hereof.

 

“Expenses” has the meaning set forth in Section 9.05(a) hereof.

 

“Fixed Assets” means, as of any date of determination, plant, property and
equipment of the Borrowers on a consolidated basis on such day as determined in
accordance with GAAP.

 

“Fixed Charge Coverage Ratio” means the ratio of (a) EBITDA, to (b) the sum of
(i) interest expense paid, plus (ii) the current portion of any long-term
Indebtedness excluding payments with respect to certain temporary bridge
financing from time to time obtained by ADK or certain of its Subsidiaries, but
only to the extent and only for so as Lender agrees in its sole discretion that
such payments may be excluded from the calculation of the Fixed Charge Coverage
Ratio pursuant to this clause, plus (iii) the current portion of obligations
under capitalized leases, plus (iv) cash taxes paid, plus (v) cash
Distributions, plus (vi) the Unfinanced CapEx Formula, all as determined for ADK
on a consolidated basis, in accordance with GAAP consistently applied, on a
rolling four quarter basis.

 

“Form 10-K” has the meaning set forth in Section 8.05 hereof.

 

“Form 10-Q” has the meaning set forth in Section 8.05 hereof.

 

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations for borrowed money, whether
current or long-term (including the Obligations, and the Subordinated Debt) and
all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)                                 all purchase money indebtedness;

 

(c)                                  the principal portion of all obligations
under conditional sale or other title retention agreements relating to Property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business);

 

(d)                                 the maximum amount available to be drawn
under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

 

(e)                                  all obligations in respect of the deferred
purchase price of Property or services (other than trade accounts payable in the
ordinary course of business);

 

(f)                                   all indebtedness in respect of Capital
Leases;

 

(g)                                  all preferred stock or other equity
interests providing for mandatory redemptions, sinking fund or like payments
prior to the Maturity Date;

 

7

--------------------------------------------------------------------------------


 

(h)                                 all Funded Indebtedness of others secured by
(or for which the holder of such Funded Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, Property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed; and

 

(i)                                     all guarantees with respect to Funded
Indebtedness of the types specified in clauses (a) through (h) above of another
Person.

 

“Funding Date” has the meaning set forth in Section 2.02(a) hereof.

 

“GAAP” means generally accepted accounting principles, consistently applied.

 

“Government Accounts” means Accounts on which any federal or state governmental
unit or any intermediary for federal or state governmental unit is the Obligor.

 

“Government Lockbox” means a lockbox and/or deposit account in the name of
Borrower(s) maintained at the Lockbox Bank, or such other bank as is acceptable
to Lender, to which Collections on all Government Accounts are sent.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any corporation or other person owned or controlled
(through Capital Stock or capital ownership or otherwise) by any of the
foregoing, whether domestic or foreign.

 

“Guarantors” means ADK and each other Person who guarantees payment or
performance of any Obligations.

 

“Guaranty” means each guaranty agreement executed by a Guarantor in favor of
Lender.

 

“Hazardous Substances” means any substances defined or designated as hazardous
or toxic waste, hazardous or toxic material, hazardous or toxic substance or
similar term, by any environmental statute, rule or regulation of any
governmental entity presently in effect and applicable to such real property.

 

“Healthcare Facility” or “Healthcare Facilities”, as applicable, shall mean any
one or more of the skilled nursing facilities and other healthcare facilities
operated by a Borrower, including the healthcare facilities described on
Schedule 2.02 hereto.

 

“Healthcare Laws” means:  (a) any and all federal, state and local fraud and
abuse laws, including (i) the federal Anti-Kickback Statute (42 U.S.C.
§ 1320a-7(b)), (ii) the Stark Law (42 U.S.C. § 1395nn and §1395(q)), (iii) the
civil False Claims Act (31 U.S.C. § 3729 et seq.), (iv) Sections 1320a-7 and
1320a-7a of Title 42 of the United States Code, and (v) the regulations
promulgated pursuant to such statutes; (b) the federal Food, Drug & Cosmetic Act
(21 U.S.C. §§ 301 et seq.) and the regulations promulgated pursuant thereto;
(c) the Health Insurance Portability and Accountability Act of 1996 (Pub. L.
No. 104-191) and the regulations promulgated pursuant thereto; (d) laws,
rules and regulations governing Medicare and Medicaid; (e) the Medicare
Prescription Drug, Improvement, and Modernization Act of 2003 (Pub. L.
No. 108-173) and the regulations promulgated pursuant thereto; (f) quality,
safety, life safety, and accreditation standards and requirements of all
applicable state laws or regulatory bodies; (g) any Applicable Law relating to
the Borrowers’ ownership, management, or operation of a healthcare facility or
business, or assets used in connection therewith; (h) any Applicable Law
relating to the billing

 

8

--------------------------------------------------------------------------------


 

or submission of claims, collection of accounts receivable, underwriting the
cost of, or provision of management or administrative services in connection
with, any and all of the foregoing, by any Borrower; and (i) any and all other
applicable healthcare laws, regulations, manual provisions, policies and
administrative guidance, each of (a) through (h) as may be amended from time to
time.

 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996
(Pub.L.No. 104-101) and the regulations promulgated pursuant thereto, each as
amended from time to time.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all Funded Indebtedness; and

 

(b)                                 all guarantees with respect to outstanding
Indebtedness of the type specified in clause (a) above of any other Person.

 

“Indemnified Party” has the meaning set forth in Section 9.03(b) hereof.

 

“Individual Payor Account” means an Account owing by an Obligor who is the
individual patient or Person who received the goods or services rendered.

 

“Initial Term” has the meaning set forth in Section 2.01(d) hereof.

 

“Intercompany Loans” has the meaning set forth in Section 7.07 hereof.

 

“Interest Rate” and “Interest Rates” has the meaning set forth in
Section 2.03(a) hereof.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, or (b) a loan, advance or
capital contribution to, guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person.  For purposes of determining covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“JCAHO” means the Joint Commission for Accreditation of Healthcare
Organizations, a nationally recognized organization providing accreditations to
hospitals and other healthcare facilities, or any successor entity charged with
performing its functions.

 

“LIBOR Rate” means an annual rate equal to, as a reference rate, the greater of
(a) the annual rate reported as the London Interbank Offer Rate applicable to
thirty (30) day deposits of United States dollars as reported in the Money Rates
Section of The Wall Street Journal on the date of determination, and (b) the
Applicable LIBOR Floor.  If The Wall Street Journal is not published on such
Business Day or does not report such rate, such rate shall be as reported by
such other publication or source as Lender may select.

 

“Loan(s)” means, collectively, the Revolving Loans, and each may also be
referred to as a “Loan”.

 

9

--------------------------------------------------------------------------------


 

“Loan Documents” means this Agreement, the Revolving Note, the Business
Associate Agreement, Depository Agreements, the Collateral Assignment of
Transition Services Agreement, and all agreements relating to the Government
Lockbox and the Commercial Lockbox, all financing statements, the Subordination
Agreement(s), and any other agreements, instruments, documents and certificates
delivered in connection with this Agreement.

 

“Loan Party” means a Borrower or a Guarantor, if any, individually and
collectively.

 

“Loan Request” has the meaning set forth in Section 2.02(c) hereof.

 

“Lockbox Bank” means Citizens Bank of Pennsylvania or such other bank that is
acceptable to Lender.

 

“Management Agreement” means any agreement entered into on or after the Closing
Date between or among Manager, any Affiliate of ADK or any other Person and
Borrowers, or any of them, providing for the provision by Manager, such
Affiliate of ADK or such other Person of management or similar services to
Borrowers, or any of them.

 

“Management Fees” means management, payroll or service fees that may be payable
from time to time after the Closing Date by Borrowers to Manager, any Affiliate
of ADK or any other Person pursuant to the Management Agreement.

 

“Manager” means AdCare Oklahoma Management, LLC, a Georgia limited liability
company.

 

“Material Adverse Effect” means a material adverse effect upon, or a material
adverse change in, any of (a) the financial condition, operations, business,
Property or prospects of Borrowers, or any of them; (b) the ability of
Borrowers, or any of them, to perform their Obligations; (c) the legality,
validity or enforceability of any Loan Document; (d) the perfection or priority
of the liens of Lender granted under the Loan Documents or the rights and
remedies of Lender under the Loan Documents; (e) the condition or value of any
portion of the Collateral (other than market fluctuations in the values of such
Collateral); (f) the use or scope of any Permit; or (g) the continued
participation or the ability to accept or bill for goods or services in the
Medicaid, Medicare or other government reimbursement programs by any Borrower.

 

“Maturity Date” has the meaning set forth in Section 2.01(d) hereof.

 

“Maximum Credit Limit” means an amount, from time to time, equal to the
Revolving Loan Commitment.

 

“Maximum Loan Turn Days” means, as of any date of determination, (i) the result
of (a) (1) the average daily outstanding balance of the Revolving Loans during
the immediately preceding three (3) months, plus (2) the average daily
outstanding balance of the Revolving Loans (as defined in the Affiliated B/P
Credit Agreement) during the immediately preceding three (3) months, plus
(3) the average daily outstanding balance of the Revolving Loans (as defined in
the Affiliated Blue Dolphin Credit Agreement) during the immediately preceding
three (3) months, divided by (b)(1) the average monthly Collections in the
Commercial Lockbox and Government Lockbox for the immediately preceding three
(3) months, plus (2) the average monthly Collections in the Commercial Lockbox
and Government Lockbox (in each case with respect to the terms “Collections”,
“Commercial Lockbox” and “Government Lockbox” used in this clause (2), as such
term is defined in the Affiliated B/P Credit Agreement) for the immediately
preceding three (3) months, plus (3) the average monthly Collections in the
Commercial

 

10

--------------------------------------------------------------------------------


 

Lockbox and Government Lockbox (in each case with respect to the terms
“Collections”, “Commercial Lockbox” and “Government Lockbox” used in this clause
(2), as such term is defined in the Affiliated Blue Dolphin Credit Agreement)
for the immediately preceding three (3) months  multiplied by (ii) 30.

 

“Medicaid” means, collectively, the healthcare assistance program established by
Title XIX of the Social Security Act (42 U.S.C. §§ 1396 et. seq.) and any
statutes succeeding thereto, and all laws, rules, regulations, manuals, orders,
guidelines or requirements (whether or not having the force of law) pertaining
to such program, in each case as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Medicaid Pending” means an amount that will be billed to Medicaid for services
rendered to patients that are expected to qualify for such state Medicaid
program, but which patients are at the time in question in the process of
completing the necessary paperwork and have not yet been officially accepted by
such state as eligible Medicaid patients.

 

“Medicare” means, collectively, the health insurance program for the aged and
disabled established by Title XVIII of the Social Security Act (42 U.S.C. §§
1395 et. seq.) and any statutes succeeding thereto, and all laws, rules,
regulations, manuals, orders or guidelines (whether or not having the force of
law) pertaining to such program, in each case as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Minimum Balance” means $500,000.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Obligations” means all now existing or hereafter arising debts, obligations,
covenants, and duties of payment or performance of every kind, matured or
unmatured, direct or contingent, owing, arising, due, or payable to Lender, by
or from Borrowers, or any of them, whether arising out of this Agreement or any
other Loan Document or otherwise, including all obligations to repay principal
of and interest on all the Loans, and to pay interest, fees, costs, charges,
Expenses, professional fees, and all sums chargeable to Borrowers, or any of
them, under the Loan Documents, whether or not evidenced by any note or other
instrument.

 

“Obligor” means the party primarily obligated to pay an Account.

 

“Offer” has the meaning set forth in Section 6.21 hereof.

 

“Offer Transaction” has the meaning set forth in Section 6.21 hereof.

 

“Option Period” has the meaning set forth in Section 6.21 hereof.

 

“Organizational Documents” means, (a) with respect to any corporation, the
charter, certificate or articles of incorporation and the bylaws (or equivalent
or comparable constituent documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

11

--------------------------------------------------------------------------------


 

“Participation Agreements” has the meaning set forth in
Section 5.03(d)(ii) hereof.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

 

“Permit” means any permit, approval, authorization, license, accreditation,
certification, provider or supplier number, registration, certificate of
authority, certificate of need, certificate of reimbursement, variance,
qualification, filing or consent required under any Applicable Law.

 

“Permitted Liens” has the meaning set forth in Section 5.06 hereof.

 

“Permitted Tax Distributions” means as to any taxable year of a Borrower for
which it is a pass through entity for income tax purposes (i.e., a limited
liability company, limited partnership or S-corporation), an annual distribution
in an amount not to exceed forty percent (40%) of annual taxable income of such
Borrower necessary to enable each Shareholder of such Borrower to pay federal
and state income taxes attributable to such Shareholder resulting solely from
the allocated share of income of such Borrower for such period.

 

“Person” means any individual, corporation, partnership, limited liability
partnership, limited liability company, association, trust, unincorporated
organization, joint venture, court or government or political subdivision or
agency thereof, or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which Borrowers or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Property” means an interest of Borrowers, or any of them, in any kind of
property or asset, whether real, personal or mixed, or tangible or intangible.

 

“Required Insurance” has the meaning set forth in Section 6.02(a) hereof.

 

“Revolving Loan(s)” has the meaning set forth in Section 2.01(a) hereof.

 

“Revolving Loan Commitment” means an amount equal to One Million Dollars
($1,000,000).

 

“Revolving Note” has the meaning set forth in Section 2.01(b) hereof.

 

“Securities” has the meaning set forth in Section 6.14 hereof.

 

“Settlement Date” has the meaning set forth in Section 2.02(a) hereof.

 

“Shareholder” means, as applicable, a shareholder, member or partner of a
Borrower.

 

“Subordinated Debt” means debt or other obligations of a Borrower that is
subordinated to the Obligations of Borrowers to Lender on terms and conditions
that are satisfactory to the Lender in its sole discretion;

 

“Subordination Agreement” means collectively and individually those certain
Subordination Agreements, in form and substance satisfactory to Lender, from the
holders of the Subordinated Debt in favor of Lender.

 

12

--------------------------------------------------------------------------------


 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company or other business entity of which fifty-one percent (51%) of the Capital
Stock having ordinary voting power for the election of directors or other
governing body (other than Capital Stock having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrowers.

 

“Taxes” shall mean all federal, state, local, foreign and other net income,
gross income, gross receipts, sales, use, ad valorem, transfer, franchise,
profits, license, lease, service, service use, withholding, payroll, employment,
excise, severance, stamp, occupation, premium, property, windfall profits,
customs, duties or other taxes, fees, assessments or charges of any kind
whatsoever, together with any interest and any penalties, additions to tax, or
additional amounts with respect thereto, and including liabilities under
escheat, unclaimed property laws or similar laws, and the term “Tax” means any
of the foregoing taxes.

 

“Termination Fee” has the meaning set forth in Section 2.03(c) hereof.

 

“Third Party Payor” means Medicare, Medicaid, TRICARE, and other state or
federal health care program, Blue Cross and/or Blue Shield, private insurers,
managed care plans and any other person or entity which presently or in the
future maintains Third Party Payor Programs.

 

“Third Party Payor Programs” means all payment and reimbursement programs
sponsored by a Third Party Payor, in which a Borrower participates.

 

“Transferor” means Receiver Care, LLC.

 

“Transition Period” means the period during which Transferor has agreed to
provide transition services to Borrowers pursuant to the Transition Services
Agreement.

 

“Transition Services Agreement” means the Operations Transfer Agreement entered
into as of January 1, 2013, among Borrowers, Transferor and AdCare Oklahoma
Management, L.L.C.

 

“TRICARE” means the health care plan for the uniformed services, retirees and
their families.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the Commonwealth of Pennsylvania or any other state,
as applicable.

 

“Unfinanced CapEx Formula” means, as of any date of determination, an amount
equal to (a) $400, multiplied by (b) the number of licensed beds in service for
ADK and its Subsidiaries as of such date.

 

“Unmatured Event of Default” means an event which with the passage of time,
giving of notice or both, would become an Event of Default.

 

“Unused Line Fee” has the meaning set forth in Section 2.03(e).

 

13

--------------------------------------------------------------------------------